       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 1 of 113
             U.S.D.C. E.D. OF PA. CASE #19cr462 - FILE

                                                                                              PHV
                            U.S. District Court
                  Western District of Missouri (Springfield)
           CRIMINAL DOCKET FOR CASE #: 6:17−cr−03142−BCW−1

Case title: USA v. Jones                                 Date Filed: 12/18/2017

Assigned to: District Judge Brian C.
Wimes
Referred to: Magistrate Judge David P.
Rush

Defendant (1)
Donald Andrew Jones                        represented by Alan J. Tauber
                                                          1221 Locust Street
                                                          3rd Floor
                                                          Philadelphia, PA 19107
                                                          (215) 575−0702
                                                          Email: atauber@lindyandtauber.com
                                                          LEAD ATTORNEY
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Retained
                                                          Bar Status: Phv

                                                         Lisa G. Nouri
                                                         2526 Holmes
                                                         Kansas City
                                                         Kansas City, MO 64108
                                                         816−547−5625
                                                         Fax: 816−416−7110
                                                         Email: lisanouri_atty@hotmail.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: Retained
                                                         Bar Status: Active

Pending Counts                                           Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                        Disposition
CONSPIRACY TO DEFRAUD THE
UNITED STATES
     Case 6:17-cr-03142-BCW Document 24-1 Filed 08/14/19 Page 1 of 113                              1
         Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 2 of 113


(1)

Highest Offense Level (Terminated)
Felony

Complaints                                                       Disposition
None



Plaintiff
USA                                             represented by Steven M. Mohlhenrich
                                                               United States Attorney's Office−Spgfd
                                                               901 St. Louis Street
                                                               Suite 500
                                                               Springfield, MO 65806−2511
                                                               (417) 831−4406
                                                               Fax: (417) 831−0078
                                                               Email: steven.mohlhenrich@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Assistant US Attorney
                                                               Bar Status: Active
Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed     #   Page Docket Text
 12/18/2017     1         WAIVER OF INDICTMENT by Donald Andrew Jones. (Berziel, Karla)
                          (Entered: 12/18/2017)
 12/18/2017     2         INFORMATION as to Donald Andrew Jones (1) count(s) 1. (Berziel, Karla)
                          (Entered: 12/18/2017)
 12/18/2017     3         ORDER REFERRING CASE to Magistrate Judge David P Rush as to Donald
                          Andrew Jones.(Berziel, Karla) (Entered: 12/18/2017)
 12/18/2017     4         ORDER Authorizing Temporary Transfer of Custody as to Donald Andrew
                          Jones. (Berziel, Karla) (Entered: 12/18/2017)
 12/18/2017     5         Minute Entry for proceedings held before Magistrate Judge David P. Rush:
                          WAIVER OF INDICTMENT, FILING OF INFORMATION and PLEA TO
                          INFORMATION as to Donald Andrew Jones (1) Count 1 held on 12/18/2017.
                          Time in court: 9:02 a.m. to 9:14 a.m. To order a transcript of this hearing please
                          contact Karla Berziel, 417−865−3869. DEFENDANT IN CUSTODY. (Berziel,
                          Karla) (Entered: 12/18/2017)
 12/18/2017     6         NOTICE Regarding Entry of a Plea of Guilty as to Donald Andrew Jones.
                          (Berziel, Karla) (Entered: 12/18/2017)
 12/18/2017     7         REPORT AND RECOMMENDATIONS on Plea of Guilty as to Donald
                          Andrew Jones. Objections to R&R due by 1/2/2018 unless otherwise directed

      Case 6:17-cr-03142-BCW Document 24-1 Filed 08/14/19 Page 2 of 113                                        2
     Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 3 of 113



                   by the court.(Berziel, Karla) (Entered: 12/18/2017)
12/18/2017   8     APPEARANCE BOND ENTERED as to Donald Andrew Jones. (Berziel,
                   Karla) (Entered: 12/18/2017)
12/18/2017   9     ORDER setting conditions of release as to Donald Andrew Jones. Defendant
                   released on a personal recognizance bond. (Berziel, Karla) (Entered:
                   12/18/2017)
12/18/2017   10    PLEA AGREEMENT as to Donald Andrew Jones (Mohlhenrich, Steven)
                   (Entered: 12/18/2017)
12/18/2017   11    MOTION for order to Transfer and Notice of Related Cases Pursuant to Local
                   Rule 83.9 by USA as to Donald Andrew Jones. Suggestions in
                   opposition/response due by 1/2/2018 unless otherwise directed by the court.
                   (Mohlhenrich, Steven) (Entered: 12/18/2017)
12/27/2017   13    ELECTRONIC TRANSCRIPT as to Donald Andrew Jones of HEARING ON
                   WAIVER OF INDICTMENT, FILING OF INFORMATION AND PLEA TO
                   INFORMATION held December 18, 2017 before Judge David P. Rush. Court
                   Reporter: Lissa Whittaker, 816−914−3613, rapidtranscript@gmail.com.
                   Number of pages: 12. NOTICE RE: REDACTION OF TRANSCRIPTS:
                   Within 7 calendar days of this filing, each party shall inform the Court, by filing
                   a Notice of Redaction, of the parties' intent to redact personal data identifiers
                   from the electronic transcript of the court proceeding. The policy is located on
                   our website at www.mow.uscourts.gov. Please read this policy carefully.
                   NOTICE: Attorneys must contact the court reporter for copies during this
                   90 day period. Notice of Intent to File Redaction of Transcripts due by
                   1/3/2018 unless otherwise directed by the court. Release of Transcript
                   Restriction set for 3/26/2018.(Whittaker, Lissa) (Entered: 12/27/2017)
12/28/2017   14    Motion to allow Alan J. Tauber to appear pro hac vice (Pro Hac fee $50 receipt
                   number 0866−5574279) by Donald Andrew Jones. (Nouri, Lisa) (Entered:
                   12/28/2017)
01/02/2018   15    ORDER granting 14 motion to appear pro hac vice entered by Clerk of Court
                   1400 U.S. Courthouse, 222 John Q. Hammons Parkway, Springfield, Missouri
                   65806.

                   Counsel is entered as to Donald Andrew Jones (1) This is a TEXT ONLY
                   ENTRY. No document is attached.(Geiser, Angel) (Entered: 01/02/2018)
01/03/2018   16    ORDER ADOPTING REPORT AND RECOMMENDATIONS for 7
                   concerning plea of guilty as to Donald Andrew Jones (1). Signed on January 3,
                   2018 by District Judge Roseann Ketchmark. (Wheeler, LaTandra) (Entered:
                   01/03/2018)
01/04/2018   17    ORDER granting 11 motion for order to Transfer and Notice of Related Cases
                   Pursuant to Local Rule 83.9 as to Donald Andrew Jones (1). Signed on January
                   4, 2018 by District Judge Roseann Ketchmark. This is a TEXT ONLY ENTRY.
                   No document is attached.(Wheeler, LaTandra) (Entered: 01/04/2018)
01/04/2018   18    ORDER TRANSFERRING CASE as to Donald Andrew Jones. Case
                   transferred to District Judge Brian C. Wimes for all further proceedings. District
                   Judge Roseann Ketchmark no longer assigned to case. Signed on January 4,

   Case 6:17-cr-03142-BCW Document 24-1 Filed 08/14/19 Page 3 of 113                                     3
     Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 4 of 113



                   2018 by District Judge Roseann Ketchmark.This is a TEXT ONLY ENTRY.
                   No document is attached.(Wheeler, LaTandra) (Entered: 01/04/2018)
03/09/2018   19    MOTION for order Preliminary Order of Forfeiture by USA as to Donald
                   Andrew Jones. Suggestions in opposition/response due by 3/23/2018 unless
                   otherwise directed by the court. (Mohlhenrich, Steven) (Entered: 03/09/2018)
03/13/2018   20    ORDER granting 19 MOTION for Preliminary Order of Forfeiture as to Donald
                   Andrew Jones (1). Signed on 03/13/18 by District Judge Brian C. Wimes.
                   (Carritt, Shelly) (Entered: 03/13/2018)
08/12/2019   23    CONSENT TO TRANSFER JURISDICTION (Rule 20) to Eastern District of
                   Pennsylvania Counts closed as to Donald Andrew Jones (1) Count 1. (Keller,
                   Jeanne) (Entered: 08/12/2019)




   Case 6:17-cr-03142-BCW Document 24-1 Filed 08/14/19 Page 4 of 113                              4
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 5 of 113




Case 6:17-cr-03142-BCW
  Case  6:17-cr-03142-BCWDocument 24-1
                           Document    Filed 12/18/17
                                    1 Filed  08/14/19 Page
                                                      Page 15 of
                                                              of 1113   5
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 6 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page16ofof25
                                                                 113   6
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 7 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page27ofof25
                                                                 113   7
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 8 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page38ofof25
                                                                 113   8
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 9 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page49ofof25
                                                                 113   9
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 10 of 113




Case 6:17-cr-03142-BCW
  Case  6:17-cr-03142-BCWDocument 24-1
                           Document    Filed 12/18/17
                                    2 Filed  08/14/19 Page
                                                      Page 510ofof25113   10
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 11 of 113




Case 6:17-cr-03142-BCW
  Case  6:17-cr-03142-BCWDocument 24-1
                           Document    Filed 12/18/17
                                    2 Filed  08/14/19 Page
                                                      Page 611ofof25113   11
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 12 of 113




Case 6:17-cr-03142-BCW
  Case  6:17-cr-03142-BCWDocument 24-1
                           Document    Filed 12/18/17
                                    2 Filed  08/14/19 Page
                                                      Page 712ofof25113   12
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 13 of 113




Case 6:17-cr-03142-BCW
  Case  6:17-cr-03142-BCWDocument 24-1
                           Document    Filed 12/18/17
                                    2 Filed  08/14/19 Page
                                                      Page 813ofof25113   13
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 14 of 113




Case 6:17-cr-03142-BCW
  Case  6:17-cr-03142-BCWDocument 24-1
                           Document    Filed 12/18/17
                                    2 Filed  08/14/19 Page
                                                      Page 914ofof25113   14
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 15 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page10
                                                           15ofof25
                                                                  113   15
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 16 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page11
                                                           16ofof25
                                                                  113   16
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 17 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page12
                                                           17ofof25
                                                                  113   17
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 18 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page13
                                                           18ofof25
                                                                  113   18
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 19 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page14
                                                           19ofof25
                                                                  113   19
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 20 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page15
                                                           20ofof25
                                                                  113   20
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 21 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page16
                                                           21ofof25
                                                                  113   21
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 22 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page17
                                                           22ofof25
                                                                  113   22
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 23 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page18
                                                           23ofof25
                                                                  113   23
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 24 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page19
                                                           24ofof25
                                                                  113   24
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 25 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page20
                                                           25ofof25
                                                                  113   25
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 26 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page21
                                                           26ofof25
                                                                  113   26
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 27 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page22
                                                           27ofof25
                                                                  113   27
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 28 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page23
                                                           28ofof25
                                                                  113   28
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 29 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page24
                                                           29ofof25
                                                                  113   29
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 30 of 113




Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1 Filed12/18/17
                                   2 Filed  08/14/19 Page
                                                      Page25
                                                           30ofof25
                                                                  113   30
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 31 of 113




            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
       vs.                                          ) Case No. 17-03142-01-CR-S-RK
                                                    )
                                                    )
DONALD ANDREW JONES,                                )
                                                    )
                             Defendants.            )


                             ORDER OF REFERENCE TO
                         UNITED STATES MAGISTRATE JUDGE

       The Information in the above-styled cause was filed in the Southwestern Division of

this Court on the 12th day of December, 2017, and was assigned to the undersigned United

States District Judge.

       Pursuant to Section 636(b), Title 28, United States Code, and Rule 72(j) of the Local

Rules of Procedure of the United States District Court for the Western District of Missouri, it

is hereby

       ORDERED that United States Magistrate Judge David P. Rush is designated to hear

and determine all pretrial motions or matters now pending, or hereafter filed in this criminal

action, except (1) a motion to dismiss or quash the Indictment, and (2) a motion to suppress

evidence, in accordance with the provisions of Section 636(b)(1)(A), Title 28, United States

Code; and such pretrial motions or matters now pending or hereafter filed in this criminal




      Case 6:17-cr-03142-BCW
         Case                 Document
              6:17-cr-03142-BCW        24-13 Filed
                                 Document    Filed 08/14/19
                                                   12/18/17 Page
                                                            Page 31
                                                                 1 ofof3113                       31
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 32 of 113




action are hereby referred to the Magistrate Judge to hear and determine.

          Any party may appeal from the Magistrate Judge’s order determining a motion within

(14) days after issuance of the order unless a different time is prescribed by the Magistrate

judge or the undersigned District Judge. Such party shall file with the Clerk of Court, and

serve the Magistrate Judge and all parties, a written statement of the appeal, which shall

specifically designate the order, or part thereof, appealed from and the basis for the appeal.

The undersigned District Judge will consider the appeal and set aside any portion of the

Magistrate Judge’s order found to be clearly erroneous or contrary to law. The undersigned

District Judge may reconsider sua sponte any motion determined by the Magistrate Judge. It is

further

          ORDERED that United States Magistrate Judge David P. Rush is designated to hear

and process all pretrial motions to (1) dismiss or quash the Indictment, and (2) suppress

evidence, now pending or hereafter filed in this criminal action, in accordance with the

provisions of Section 636(b)(1)(B) and (b)(1)(C), Title 28, United States Code; and all such

pretrial motions now pending or hereafter filed in this criminal action are hereby referred to

the Magistrate Judge to hear and process. Any party may object to the Magistrate Judge’s

proposed findings and recommendations in respect to (1) a motion to dismiss or quash the

Indictment, or (2) a motion to suppress evidence, within ten (14) days after being served with a

copy of the proposed findings and recommendations. Such party shall file with the Clerk of

Court and serve the Magistrate Judge and all parties written objections which shall specifically

identify the portion or portions of the proposed findings and recommendations to which an




      Case 6:17-cr-03142-BCW
         Case                 Document
              6:17-cr-03142-BCW        24-13 Filed
                                 Document    Filed 08/14/19
                                                   12/18/17 Page
                                                            Page 32
                                                                 2 ofof3113                        32
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 33 of 113




objection is made and the basis for each objection.

       The undersigned District Judge will make a de novo determination of those portions of

the proposed findings and recommendations to which specific objection is made, and may

accept, reject or modify, in whole or in part, the proposed findings or recommendations made

by the Magistrate Judge. The undersigned District Judge need not conduct a new hearing and

may consider only the record developed before the Magistrate Judge in making his de novo

determination. The undersigned District Judge may receive further evidence, recall witnesses,

or recommit the motion to the Magistrate Judge with instructions.

       ORDERED that the Magistrate Judge may, in his/her discretion, reassign any motions

referred to him/her pursuant to this order, to another Magistrate Judge for processing and

handling. In the event of such a reassignment, the Magistrate Judge to whom the motion is

reassigned is designated to hear and determine or hear and process the motion in accordance

with the provisions of this order.

                                            /s/ Roseann Ketchmark

                                            UNITED STATES DISTRICT JUDGE



Springfield, Missouri

Date: December 18, 2017




      Case 6:17-cr-03142-BCW
         Case                 Document
              6:17-cr-03142-BCW        24-13 Filed
                                 Document    Filed 08/14/19
                                                   12/18/17 Page
                                                            Page 33
                                                                 3 ofof3113                     33
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 34 of 113




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION
UNITED STATES OF AMERICA,                             )
                                                      )
                               Plaintiff,             )
                                                      )
       vs.                                            )       No. 17-03142-01-CR-S-RK
                                                      )
DONALD ANDREW JONES,                                  )
                                                      )
                               Defendant(s).          )

  ORDER AUTHORIZING TEMPORARY TRANSFER OF CUSTODY ON CONSENT

       Upon receipt of written consent from counsel for the United States and counsel for a

defendant, the United States Marshal is authorized to temporarily transfer custody of that

defendant, if a federal prisoner, to a federal law enforcement agency for the purpose of furthering a

legitimate law enforcement purpose or investigation. The defendant, whose custody is

temporarily transferred pursuant to this authority, shall remain in the United States Courthouse,

222 North John Q. Hammons Parkway, Springfield, Missouri, or other facility in which the

defendant is incarcerated, and shall be returned by the federal law enforcement agency to the

United States Marshal=s Service cell block or to the designated place of confinement no later than

4:00 p.m. on the day of the temporary transfer.

       If custody of a defendant is temporarily transferred to a federal law enforcement agency

pursuant to this authority, then a federal law enforcement agent of that agency shall be present with

the defendant at all times. Agents of the federal law enforcement agency to whom temporary

custody of a defendant is transferred shall be responsible for the safe and secure custody of the

defendant, as well as his well being, while he is in the temporary custody of that federal law

enforcement agency.

             IT IS SO ORDERED.




      Case 6:17-cr-03142-BCW
         Case                 Document
              6:17-cr-03142-BCW        24-14 Filed
                                 Document    Filed 08/14/19
                                                   12/18/17 Page
                                                            Page 34
                                                                 1 ofof1113                             34
       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 35 of 113



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

                                   MINUTE SHEET

UNITED STATES OF AMERICA                             Date:        December 18, 2017

vs.                                                  Case No.: 17-03142-01-CR-S-RK

DONALD ANDREW JONES


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Waiver of Indictment
                   Initial Appearance/Arraignment on Information
                   Felony Plea

Time Commenced: 9:02 a.m.                                     Time Terminated: 9:14 a.m.


                                    APPEARANCES

Plaintiff:   Steve Mohlhenrich, AUSA
Defendant:   Alan J. Tauber, Retained
USPPTS:      Missy Potter, Damon Mitchell


Proceedings: Parties appear as indicated above, Defendant appears in person.

             The Court notes that Defendant has signed a Waiver of Indictment [17-mj-
             2081-DPR]. Defendant advised of rights. The Court accepts the Waiver of
             Indictment and the Information is filed. The Court notes that Defendant has
             signed a plea bargain agreement and consent to proceed before the
             Magistrate Judge pursuant to Rule 11. Defendant advised of rights and
             pleads guilty to the One-count Information and the Forfeiture Allegation.

             Defendant is duly sworn and questioned by the Court. The Court finds an
             adequate factual basis for the plea of guilty and will recommend that it be
             accepted by the District Court. PSI ordered. Government has not moved for
             pretrial detention.

             Defendant on bond.


Courtroom Deputy/ERO: Karla Berziel


      Case 6:17-cr-03142-BCW
         Case                 Document
              6:17-cr-03142-BCW        24-15 Filed
                                 Document    Filed 08/14/19
                                                   12/18/17 Page
                                                            Page 35
                                                                 1 ofof1113                35
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 36 of 113




Case 6:17-cr-03142-BCW
   Case                 Document
        6:17-cr-03142-BCW        24-16 Filed
                           Document    Filed 08/14/19
                                             12/18/17 Page
                                                      Page 36
                                                           1 ofof2113   36
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 37 of 113




Case 6:17-cr-03142-BCW
   Case                 Document
        6:17-cr-03142-BCW        24-16 Filed
                           Document    Filed 08/14/19
                                             12/18/17 Page
                                                      Page 37
                                                           2 ofof2113   37
     Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 38 of 113



            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                       Plaintiff,        )
                                         )
     vs.                                 )     No. 17-03142-01-CR-S-RK
                                         )
DONALD ANDREW JONES,                     )
                                         )
                       Defendant.        )


                       REPORT AND RECOMMENDATION
                       CONCERNING PLEA OF GUILTY


     The Defendant, by consent, has appeared before me pursuant to

Rule 11, F.R.Cr.P., 22(k)(26), WDMO, and 28 U.S.C. '636, and has

entered a plea of guilty to the sole count and admitted to Forfeiture

Allegation of the Information filed on December 18, 2017.               After

cautioning and examining the Defendant under oath concerning each

of the subjects mentioned in Rule 11, I determined that the guilty

plea was knowledgeable and voluntary, and that the offense charged

is supported by a factual basis for each of the essential elements

of the offense.    I therefore recommend that the plea of guilty be

accepted and that the Defendant be adjudged guilty and have sentence

imposed accordingly.



Date: December 18, 2017                   /s/David P. Rush
                                         DAVID P. RUSH
                                         UNITED STATES MAGISTRATE JUDGE




    Case 6:17-cr-03142-BCW
       Case                 Document
            6:17-cr-03142-BCW        24-17 Filed
                               Document    Filed 08/14/19
                                                 12/18/17 Page
                                                          Page 38
                                                               1 ofof2113       38
     Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 39 of 113




                                  NOTICE

     Failure to file written objections to this Report and
Recommendation within 14 days from the date of its service shall bar
an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C.
'636(b)(1)(B).




    Case 6:17-cr-03142-BCW
       Case                 Document
            6:17-cr-03142-BCW        24-17 Filed
                               Document    Filed 08/14/19
                                                 12/18/17 Page
                                                          Page 39
                                                               2 ofof2113   39
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 40 of 113




Case 6:17-cr-03142-BCW
   Case                 Document
        6:17-cr-03142-BCW        24-18 Filed
                           Document    Filed 08/14/19
                                             12/18/17 Page
                                                      Page 40
                                                           1 ofof2113   40
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 41 of 113




Case 6:17-cr-03142-BCW
   Case                 Document
        6:17-cr-03142-BCW        24-18 Filed
                           Document    Filed 08/14/19
                                             12/18/17 Page
                                                      Page 41
                                                           2 ofof2113   41
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 42 of 113




Case 6:17-cr-03142-BCW
   Case                 Document
        6:17-cr-03142-BCW        24-19 Filed
                           Document    Filed 08/14/19
                                             12/18/17 Page
                                                      Page 42
                                                           1 ofof3113   42
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 43 of 113




Case 6:17-cr-03142-BCW
   Case                 Document
        6:17-cr-03142-BCW        24-19 Filed
                           Document    Filed 08/14/19
                                             12/18/17 Page
                                                      Page 43
                                                           2 ofof3113   43
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 44 of 113




Case 6:17-cr-03142-BCW
   Case                 Document
        6:17-cr-03142-BCW        24-19 Filed
                           Document    Filed 08/14/19
                                             12/18/17 Page
                                                      Page 44
                                                           3 ofof3113   44
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 45 of 113



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                          No. 17-03142-01-CR-S-RK

 DONALD ANDREW JONES,

                               Defendant.

                                     PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.      The Parties. The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri (otherwise referred to as “the Government” or “the United

States”), represented by Thomas M. Larson, Acting United States Attorney, and Steven M.

Mohlhenrich, Assistant United States Attorney, and the defendant, Donald Andrew Jones (“the

defendant”), represented by Alan J. Tauber, Esq.

       The defendant understands and agrees that this plea agreement is only between him and the

United States Attorney for the Western District of Missouri, and that it does not bind any other

federal, state or local prosecution authority or any other government agency, unless otherwise

specified in this agreement.

       2.      Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to

Count 1 of the information, charging him with a violation of 18 U.S.C. § 371, that is, Conspiracy.

The defendant also agrees to forfeit to the United States the property described in the Forfeiture

Allegation of the Information. By entering into this plea agreement, the defendant admits that he

knowingly committed these offenses, and is, in fact, guilty of these offenses.



      Case 6:17-cr-03142-BCW
        Case 6:17-cr-03142-BCWDocument
                               Document24-1
                                         10 Filed
                                            Filed 08/14/19
                                                  12/18/17 Page
                                                           Page 45
                                                                1 ofof38
                                                                       113                           45
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 46 of 113



       3.      Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offenses to which the defendant is pleading guilty are as follows:

               A.       Defendant’s Plea to Count 1 of the Information

               1)      The defendant, Donald Andrew Jones, also known as “D.A.” Jones
       (“Jones”), a resident of Willingboro, New Jersey, was a Philadelphia, Pennsylvania-based
       political operative.

               2)      Jones owned and operated the firm, D.A. Jones & Associates, which
       purported to provide political and advocacy services, including consulting, analysis, and
       public relations.

                    Alternative Opportunities, Inc. and Preferred Family Healthcare, Inc.

               3)       Preferred Family Healthcare, Inc. (“PFH”), formerly known as Alternative
       Opportunities, Inc. (“AO”), was a Missouri corporation headquartered at 1111 South
       Glenstone Avenue, in Springfield, Greene County, Missouri, within the Western District
       of Missouri. Both AO and PFH were recognized by the Internal Revenue Service (IRS) as
       non-profit public charities under Section 501(c)(3) of the Internal Revenue Code (United
       States Code, Title 26). PFH resulted from the May 1, 2015, merger between Alternative
       Opportunities, Inc. (“AO”), of Springfield, Missouri (Missouri corporate charter no.
       N00045067), and Preferred Family Healthcare, Inc., of Kirksville, Missouri (Missouri
       corporate charter no. N00024607). AO was the acquiring entity, but the post-merger entity
       retained the PFH name and corporate registration with the Missouri Secretary of State.
       (Hereinafter, “the Charity” shall refer to the entity over all times material to this
       Information, disregarding the Kirksville, Missouri-based Preferred Family Healthcare,
       Inc., that existed prior to May 2015, and is not relevant to this Information.)

              4)      The Charity and its subsidiaries provided a variety of services to
       individuals, including the following: mental and behavioral health treatment and
       counseling, substance abuse treatment and counseling, employment assistance, aid to
       individuals with developmental disabilities, and medical services.

              5)      For the fiscal years 2010 through 2016, each fiscal year beginning July 1 of
       the indicated year, and ending on June 30 of the following year, the Charity had total
       revenue in the amounts indicated below:

                      Fiscal Year              Entity                Total Revenue
                        FY2010                  AO             $        64,779,466
                        FY2011                  AO             $        77,271,030
                        FY2012                  AO             $        77,112,631
                        FY2013                  AO             $        90,033,026

                                                  2



      Case 6:17-cr-03142-BCW
        Case 6:17-cr-03142-BCWDocument
                               Document24-1
                                         10 Filed
                                            Filed 08/14/19
                                                  12/18/17 Page
                                                           Page 46
                                                                2 ofof38
                                                                       113                           46
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 47 of 113



                Fiscal Year             Entity              Total Revenue
                  FY2014*                AO             $      89,844,968
                  FY2014                PFH             $      66,264,806
                  FY2015                PFH             $    127,276,627
                  FY2016                PFH             $    180,737,583
                                                 Total: $    837,167,436
          *    For AO, FY2014 ended 04/30/2015 because AO merged with the
               Kirksville, Missouri based Preferred Family Healthcare, Inc.

       6)     For the calendar years 2011 through 2016, the Charity received Medicaid
reimbursements from the states of Arkansas, Kansas, Missouri, and Oklahoma, in the
amounts indicated below:

                   Medicaid Reimbursement by State (Total Reimbursements)
                 Arkansas      Kansas       Missouri        Oklahoma      Total
  2011        $ 22,917,095 $ 114,653 $ 12,051,231 $ 5,984,647 $ 35,082,979
  2012        $ 26,275,165 $ 102,540 $ 13,679,546 $ 7,323,957 $ 40,057,252
  2013        $ 28,843,342 $ 1,012,503 $ 14,411,117 $ 8,977,498 $ 44,266,962
  2014        $ 32,017,605 $ 966,043 $ 18,540,234 $ 10,040,355 $ 51,523,882
  2015        $ 35,521,005 $ 918,288 $ 32,424,388 $ 10,000,473 $ 68,863,682
  2016        $ 33,403,414 $ 934,368 $ 58,494,910 $ 9,857,786 $ 92,832,692
  Total       $ 178,977,627 $ 4,048,395 $149,601,427 $ 52,184,716 $384,812,165


                       Medicaid Reimbursement by State (Federal Portion)
                Arkansas        Kansas      Missouri        Oklahoma           Total
 2011         $ 16,355,931 $      67,703   $ 7,627,224 $ 3,886,430          $ 24,050,858
 2012         $ 18,579,169 $      58,356   $ 8,679,672 $ 4,678,544          $ 27,317,197
 2013         $ 20,227,835 $ 572,166       $ 8,844,102 $ 5,745,599          $ 29,644,103
 2014         $ 22,444,341 $ 549,775       $ 11,500,507 $ 6,427,835         $ 34,494,624
 2015         $ 25,177,289 $ 520,026       $ 20,573,248 $ 6,230,295         $ 46,270,563
 2016         $ 23,382,390 $ 522,872       $ 37,015,579 $ 6,012,264         $ 60,920,841
 Total        $ 126,166,955 $ 2,290,898    $ 94,240,332 $ 32,980,967        $255,679,153

        7)     For the fiscal years 2010 through 2015, each fiscal year beginning July 1 of
the indicated year, and ending on June 30 of the following year, the Charity received at
least $53,411,253 in funds from the Federal government (more particularly, the
Departments of Health and Human Services, Labor, Agriculture, Housing and Urban
Development, Veterans Affairs, and Justice), under programs involving grants, contracts,
loans, guarantees, insurance, and other forms of Federal assistance, broken down by fiscal
year (ending June 30), in the following amounts:

                                          3



Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1
                                   10 Filed
                                      Filed 08/14/19
                                            12/18/17 Page
                                                     Page 47
                                                          3 ofof38
                                                                 113                          47
       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 48 of 113




             USDA           HHS*            HUD            DOJ            DOL           VA
 FY2010    $ 9,295      $     848,054   $      -       $         -   $   3,122,098 $         -
 FY2011    $ 9,330      $   1,368,239   $ 33,403       $         -   $   3,488,094 $    381,266
 FY2012    $ 9,213      $   1,731,955   $ 116,906      $         -   $   3,145,749 $    352,841
 FY2013    $     -      $   2,500,587   $ 89,455       $         -   $   3,324,939 $    377,969
 FY2014
           $       -    $ 4,340,302     $          -   $ 304,672 $ 2,638,085        $        -
 (AO)**
 FY2014
           $ 80,348     $ 6,888,549     $    99,248    $         -   $    780,862   $    62,328
  (PFH)
 FY2015    $ 142,059    $ 12,312,338    $ 102,273      $ 39,868 $ 4,637,628         $    73,300
   Total   $ 250,245    $ 29,990,024    $ 441,285      $ 344,540 $ 21,137,455       $ 1,247,704
 * Not including Medicaid reimbursement.
** For AO, FY2014 ended 04/30/2015 because AO merged with the Kirksville, Missouri based
   Preferred Family Healthcare, Inc.

                                               Persons

             8)       “Person #1,” a resident of Springfield, Missouri, was an executive at the
      Charity, with authority to approve and direct payments of funds and enter into agreements
      on behalf of the company.

             9)      “Person #2,” a resident of Springfield, Missouri, was an executive at the
      Charity, with authority to approve and direct payments of funds and enter into agreements
      on behalf of the company.

             10)     “Person #3,” a resident of Springfield, Missouri, was an executive at the
      Charity, with authority to approve and direct payments of funds and enter into agreements
      on behalf of the company.

              11)     “Person #4,” a resident of Rogers, Arkansas, was a lobbyist registered with
      the Arkansas Secretary of State. Person #4 also was an employee of the Charity, serving
      as an executive for company operations in the state of Arkansas. Person #4 also operated
      the entities identified below as Lobbying Firm A and Lobbying Firm B.

             12)    “Person #7,” a resident of Melbourne, Arkansas, was an Arkansas legislator
      from 2006 through 2011, and a lobbyist registered with the Arkansas Secretary of State
      from January 20, 2011 onward. Person #7 also was a member of the AO Board of Directors
      from October 2009 through May 2015. Person #7 also was employed by the Charity, from
      February 2010 until February 2017.




                                               4



     Case 6:17-cr-03142-BCW
       Case 6:17-cr-03142-BCWDocument
                              Document24-1
                                        10 Filed
                                           Filed 08/14/19
                                                 12/18/17 Page
                                                          Page 48
                                                               4 ofof38
                                                                      113                           48
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 49 of 113



                                          Entities

        13)    Dayspring Behavioral Health Services (“Dayspring”) was one of the
business aliases that AO used to conduct business. Doing business as Dayspring, AO
operated dozens of clinics throughout the state of Arkansas, offering a variety of behavioral
health services to individuals, families, and groups.

         14)     “Entity A” was a Missouri limited liability company that was used as the
management company for AO. Entity A was formed in 1995 by Person #1, Person #2,
Person #3, and four of their associates. In 2006, Entity A was sold to a publicly-traded
corporation by its five remaining owners, including Person #1, Person #2 and Person #3;
however, Person #1 continued to exercise actual control over the bank accounts and
activities of Entity A.

        15)    “Entity E” was a Missouri S-corporation that was in the business of re-
packaging and selling indoor thermostats imported from China. Entity E was formed in
2006, using funds Person #1 and Person #2 received from the sale of Entity A to a publicly
traded corporation. Person #1 and Person #2 owned a combined 45.1086 percent share of
Entity E, and a relative of Person #2 owned another 45.1086 percent.

       16)     “Lobbying Firm A” was an Arkansas C-corporation and lobbying
organization registered with the Arkansas Secretary of State. Lobbying Firm A was solely
owned and operated by Person #4, and purported to provide political services, including
lobbying, consulting, and advocacy.

        17)    “Lobbying Firm B” was a lobbying organization registered with the
Arkansas Secretary of State, which listed a family member of Person #4 as its authorized
representative. On February 5, 2013, Person #4 opened a bank account at Bancorp South
in the name of Person #4 doing business as Lobbying Firm B.

          Laws and Regulations Pertaining to Section 501(c)(3) Organizations

        18)     The Internal Revenue Service (“IRS”) was an agency of the United States
Department of Treasury, responsible for the ascertainment, computation, assessment, and
collection of taxes owed to the United States Treasury by individuals, corporations and
other entities. One of the IRS’s missions was to oversee the operation of organizations
exempt from income tax under Section 501(c)(3) of the Internal Revenue Code (Title 26
of the United States Code).

        19)    Section 501(c)(3) of the Internal Revenue Code granted authorized
charitable organizations tax-exempt status, which exempted them from having to pay any
income tax on the donations they received. To qualify for exemption under that section,
an organization was required to file an IRS Form 1023, Application for Recognition of
Exemption Under Section 501(c)(3) of the Internal Revenue Code. In this application,


                                         5



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCWDocument
                         Document24-1
                                   10 Filed
                                      Filed 08/14/19
                                            12/18/17 Page
                                                     Page 49
                                                          5 ofof38
                                                                 113                            49
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 50 of 113



signed under penalties of perjury, the organization was required to demonstrate that it was
organized and operated exclusively for charitable exempt purposes, and any non-exempt
purpose was be incidental and not substantial to its operation. Upon approval, the IRS
would issue a determination letter that provided written assurance of the organization’s
tax-exempt status, and its qualification to receive tax-deductible charitable contributions.
Every organization qualifying for exemption under section 501(c)(3) would also be
classified as either a “public charity” or a “private foundation.”

       20)    In accomplishing its oversight mission, the IRS primarily relied upon
information reported annually by each tax-exempt organization. Additionally, in
determining an organization’s entitlement to tax-exempt status, the IRS utilized
information provided by tax exempt organizations in response to specific IRS inquiries,
information provided by other federal and state agencies, and members of the public.

        21)     After the IRS granted an organization tax-exempt status, the organization
was required to file an informational return, Form 990, “Return of Organization Exempt
from Income Tax” each year in which an organization had gross receipts greater than or
equal to $200,000 or total assets greater than or equal to $500,000. The return was signed
under penalties of perjury. Form 990 was an annual information return required to be filed
with the IRS by most organizations exempt from income tax under section 501(a), and
certain political organizations and nonexempt charitable trusts. Parts I through XII of the
form were required to be completed by all filing organizations, and required reporting of
the organization’s exempt and other activities, finances, governance, compliance with
certain federal tax filings and requirements, and compensation paid to certain persons.
Additional schedules were required to be completed depending upon the activities and type
of the organization. By completing Part IV, the organization determined which schedules
were required. The entire completed Form 990 was filed with the IRS, except for certain
contributor information on Schedule B (Form 990, 990-EZ, or 990-PF), which was required
to be made available to the public by the IRS and the filing organization, and also could be
required to be filed with state governments to satisfy state reporting requirements.

        22)      Section 501(c)(3) organizations were required to report excess benefit
transactions on Forms 990. The term “excess benefit transaction” meant any transaction
in which an economic benefit was provided by an applicable tax-exempt organization
directly or indirectly to or for the use of any disqualified person if the value of the economic
benefit provided exceeded the value of the consideration (including the performance of
services) received for providing such benefit. (For purposes of the preceding sentence, an
economic benefit was not to be treated as consideration for the performance of services
unless such organization clearly indicated its intent to so treat such benefit.) The term
“disqualified person” meant any person who was in a position to exercise substantial
influence over the affairs of the applicable tax-exempt organization at any time during the
five-year period (“lookback period”) prior to the date of such transaction.




                                           6



Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1
                                   10 Filed
                                      Filed 08/14/19
                                            12/18/17 Page
                                                     Page 50
                                                          6 ofof38
                                                                 113                               50
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 51 of 113



        23)     Section 501(c)(3) organizations were required to disclose the existence of
excess benefit transactions on page four (4) of IRS Form 990, by responding “yes” or “no”
to questions 25(a) and 25(b) – disclosing whether they had such transactions in the current
period, or had discovered past such transactions). If the organization answered either
question in the affirmative, it was required to describe the excess benefit transaction in
Schedule L Part I of the Form 990.

        24)     Section 501(c)(3) organizations were absolutely prohibited from directly or
indirectly participating in, or intervening in, any political campaign on behalf of, or in
opposition to, any candidate for elective public office. Contributions to political campaign
funds violated this prohibition, and could have resulted in denial or revocation of tax-
exempt status and the imposition of certain excise taxes.

        25)     Further, organizations not considered “electing organizations” (those
making an election under Section 501(h), which election the Charity did not make) were
subject to the “No Substantial Part” rule, which provided that no substantial part of the
organization’s activities could constitute carrying on propaganda, or otherwise attempting
to influence legislation. So the IRS and the public could monitor tax-exempt organizations’
compliance with the “No Substantial Part” Rule, Section 501(c)(3) organizations not
making an election under Section 501(h), including the Charity, were required to disclose
any and all lobbying activity in Part IX (Statement of Functional Expenses) of their
annually-filed IRS Forms 990.

        26)    Finally, all organizations seeking exemption under Section 501(c)(3) were
required to conform to certain fundamental legal principles applicable to all charitable
organizations. One such principle was that charitable organizations could not engage in
behavior that was illegal or violated public policy. The “illegality doctrine” derived from
English charitable trust law, the legal foundation on which Section 501(c)(3) was
established. Under charitable trust law, trusts violating law or public policy could not
qualify for charitable status.

                                 Object of the Conspiracy

        27)    From in or about April 2011, until in or about January 2017, in Greene
County, Missouri, in the Western District of Missouri, and elsewhere, the defendant,
Donald Andrew Jones, conspired and agreed with Person #1, Person #2, Person #3, and
Person #4, and with others known and unknown to the United States Attorney, to execute
a scheme whereby Person #1, Person #2, Person #3, and Person #4, being agents of
Alternative Opportunities, Inc., and Preferred Family Healthcare, Inc., organizations
receiving in each one-year period from July 1, 2010, through June 30, 2017, benefits in
excess of $10,000 under the Federal programs set forth above, embezzled, stole, obtained
by fraud, and without authority knowingly converted to their use, property worth at least
$5,000 and under the care, custody, and control of such organization, that is funds totaling



                                         7



Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1
                                   10 Filed
                                      Filed 08/14/19
                                            12/18/17 Page
                                                     Page 51
                                                          7 ofof38
                                                                 113                           51
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 52 of 113



approximately $973,807.28; in violation of Title 18, United States Code, Section
666(a)(1)(A) and (a)(2).

                                   Manner and Means

        28)    The manner and means by which Person #1, Person #2, Person #3, Person
#4, Person #7, Jones, and others, carried out the scheme included but were not limited to
the following:

       29)    Person #1, Person #2, Person #3, and Person #4 and others known and
unknown to the United States Attorney, devised and executed multiple schemes to
embezzle, steal, and unjustly enrich themselves to the detriment of the Charity’s mission,
and to unlawfully use the Charity’s funds for political contributions and excessive and
unreported lobbying and political advocacy.

        30)     As an integral and necessary part of their schemes to defraud, Person #1,
Person #2, Person #3, Person #4, and others known and unknown to the United States
Attorney, utilized the Charity’s tax-exempt status to facilitate their embezzlement, theft,
and unjust enrichment of themselves, and in order to maintain said tax-exempt status they
concealed, covered up, and falsified evidence of their embezzlement, unjust enrichment,
and excess benefit transactions to themselves and others, and of their unlawful use of the
Charity’s funds for political contributions and excessive and undisclosed lobbying and
political advocacy, and failed to disclose the same to the IRS on the Charity’s Forms 990
as required by law.

        31)    It was a part of the scheme that in order to provide a veneer of legitimacy
for the kickbacks paid to themselves and others, and to disguise the nature and source of
the payments, Person #1, Person #2, Person #3, and Person #4 would and did cause the
payments to be described in the books and records of the relevant entities as payments for
business expenses, such as “consulting” and “training” services, and to that end they would
and did cause the relevant entities to execute sham “consulting agreements.”

        32)     It was further a part of the scheme that in order to increase the supply of
funds from which they could embezzle and steal, Person #1, Person #2, Person #3, and
Person #4 would and did cause the Charity to seek out and obtain additional sources of
revenue, including grants and other program funds from the Federal government and from
state governments and quasi-governmental entities. To accomplish this objective, Person
#1, Person #2, Person #3, and Person #4 would and did cause the Charity to engage in
“political outreach” that violated both law and public policy, including the following:

               a. Person #1, Person #2, and Person #3, would and did employ
                  lobbyists and advocates, including Person #4, to influence
                  elected and appointed public officials to the financial benefit of
                  the Charity, and themselves, while concealing and covering up


                                         8



Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1
                                   10 Filed
                                      Filed 08/14/19
                                            12/18/17 Page
                                                     Page 52
                                                          8 ofof38
                                                                 113                          52
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 53 of 113



                   the nature of the services the lobbyists and advocates provided
                   to the Charity.

               b. Person #1, Person #2, and Person #3, through its lobbyists and
                  advocates, including Person #4, would and did cause the Charity
                  to contribute financially to elected officials and their political
                  campaigns, which indirect contributions were prohibited by law
                  just as if the payments had been made by the Charity directly.

               c. At the suggestion of lobbyists and advocates working for the
                  Charity, Person #1, Person #2, and Person #3, would and did
                  contribute and cause others to contribute financially, in their
                  personal capacities, to elected officials and their political
                  campaigns, and further would and did cause the Charity to
                  reimburse the individuals making the contributions, which
                  indirect contributions were prohibited by law just as if the
                  payments had been made by the Charity directly.

        33)     It was further a part of the scheme that Person #1, Person #2, Person #3, and
Person #4 would and did cause the books, records, and public disclosures of the Charity to
misrepresent, conceal, and cover up the nature of the services provided by the lobbyists
and advocates, and financial contributions to elected officials and their political campaigns,
by falsely describing such payments being for “training” and “consulting,” and by causing
the Charity to execute sham “consulting agreements,” with lobbyists and advocates.

        34)     It was further a part of the scheme that Person #1, Person #2, Person #3, and
Person #4 would and did instruct the persons providing the advocacy services to submit –
and for persons employed by the Charity to create internally – invoices seeking payment
from the Charity for services falsely described as “training” and “consulting,” that were in
truth and in fact lobbying, advocacy work, and kickbacks.

        35)   It was further a part of the scheme that Person #1, Person #2, and Person #3
would and did cause the Charity to disburse funds to Lobbying Firm A and Lobbying Firm
B for lobbying and advocacy services, and to disburse funds directly to persons providing
lobbying and advocacy services.

       36)    It was further a part of the scheme that Person #4, in addition to personally
performing lobbying and advocacy services on behalf of the Charity, would and did use
funds disbursed by the Charity to Lobbying Firm A and Lobbying Firm B to pay for
lobbying and advocacy services performed by others, including Jones.

       37)    It was further a part of the scheme that in or about 2011, Jones entered into
an agreement with Person #1, Person #2, Person #3, and Person #4 that he would provide
advocacy services for AO, including direct contact with legislators, legislators’ offices, and


                                          9



Case 6:17-cr-03142-BCW
  Case 6:17-cr-03142-BCWDocument
                         Document24-1
                                   10 Filed
                                      Filed 08/14/19
                                            12/18/17 Page
                                                     Page 53
                                                          9 ofof38
                                                                 113                             53
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 54 of 113



government officials, in order to influence elected and appointed public officials to the
financial benefit of AO.

        38)     It was further a part of the scheme that from 2011 through January 2017,
Jones would and did solicit the assistance of elected and appointed officials regarding
legislative issues that impacted the Charity.

       39)     It was further a part of the scheme that from 2011 through January 2017,
Jones would and did solicit the assistance of elected and appointed officials in particular
matters involving the Charity.

        40)    It was further a part of the scheme that from 2011 through January 2017,
Jones would and did solicit the assistance of elected and appointed officials in steering
grants and other sources of funding to the Charity.

       41)     It was further a part of the scheme that in exchange for Jones’s services, the
Charity would and did make payments to D.A. Jones & Associates, both directly and
through other entities.

       42)     It was further a part of the scheme that in order to conceal the nature of the
services for which they caused the Charity to contract, Person #1, Person #2, Person #3,
and Person #4 would and did describe the services provided by Jones as “consulting”
services, and the payments made to Jones as payments pursuant to a “consulting
agreement.”

        43)    It was further a part of the scheme that initially, and for more than four
years, the conspirators did not put their agreement in writing.

        44)    It was further a part of the scheme that on or about January 1, 2016, Person
#3, on behalf of PFH, and Jones executed a sham “consulting agreement.”

        45)     It was further a part of the scheme that Jones agreed to pay (“kick back”) a
part of the funds Jones received from the Charity and the related entities to Person #4.

       46)    It was further a part of the scheme that in order to conceal the nature and
source of some of the funds the Charity paid to Jones, Person #1, Person #2 and Person #3
would and did cause some of those payments to be routed through Entity A, Lobbying Firm
A, and Lobbying Firm B.

       47)     It was further a part of the scheme that Jones would and did pay kickbacks
to Person #4, primarily by checks made payable to Person #4 or to Lobbying Firm A or
Lobbying Firm B. Also, at the request of Person #4, Jones would and did make two
payments to Person #7.



                                         10



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 10
                                                           54 of
                                                              of 38
                                                                 113                            54
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 55 of 113



        48)    It was further a part of the scheme that Person #1 and Person #2 would and
did direct Jones to perform advocacy services on behalf of their for-profit corporation,
Entity E, for which Entity E did not compensate Jones.

       49)     It was further a part of the scheme that Person #1 and Person #2 would and
did cause the Charity to compensate Jones for his work performed on behalf of Entity E.

                                       Overt Acts

        50)   In furtherance of the conspiracy, and to accomplish its objects, the
defendant Donald Andrew Jones, and Person #1, Person #2, Person #3, and Person #4, and
others known and unknown to the United States Attorney, committed the following overt
acts, among others, in the Western District of Missouri and elsewhere:

      51)     In 2010, Person #4 requested Jones’s assistance in responding to a U.S.
Department of Labor audit of AO regarding overtime pay.

       52)   On October 26, 2010, Jones provided a document entitled, “Plan of Action”
to AO. This document stated, “[t]he goal of this Plan of Action is to sway the Senate and
House Committees to stand by the decisions made by the Department of Labor in their
1995 and 2006 letter and opinion documents concerning the Fair Labor Standards Act.”

       53)     On February 22, 2011, Person #3 e-mailed Jones, informing him that four
members of the U.S. Senate, identified by name, and several members of the U.S. House
of Representatives, also identified by name, could assist in their effort.

       54)    On March 24, 2011, Jones e-mailed Person #4, stating:

              Once again, it is great to hear that the Department of Labor has
              decided to withdraw its investigation of Alternative Opportunities.
              This was a big win!

              Last week, I was in D.C. and took the time to reach out to [“U.S.
              Representative #1”], [“U.S. Representative #2”], [“U.S.
              Representative #3”] and [“U.S. Senator #1”] and thank them for
              their time and attentiveness to Alternative Opportunities and inform
              them that the investigation was dropped. They were pleased to hear
              about the positive turnout.

              Not only have we achieved a positive outcome on the investigation,
              the time and effort also resulted in additional relationships for
              Alternative Opportunities.




                                       11



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 11
                                                           55 of
                                                              of 38
                                                                 113                        55
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 56 of 113



       55)    On March 25, 2011, Person #1 e-mailed Person #4, stating: “Let me know
when you receive the FedEx so I won’t worry about it. Want to make sure you and Mr.
Don are taken care of.”

       56)    On May 4, 2011, Jones e-mailed Person #4, stating:

              After much consideration, I strongly suggest that the Alternative
              Opportunities team make political contributions to the legislators
              that were key in our recent success.

              Of course, since corporate contributions are not acceptable this
              would require individual contributions to be given. The following
              legislators were very supportive in our success, [U.S. Senator #1],
              [U.S. Representative #2], [U.S. Representative #1], and [U.S.
              Representative #3]. Additionally, I would strongly suggest
              supporting newly elected (as of January 2011), [“U.S. Senator #2”].

              Especially with [U.S. Representative #1] and [U.S. Senator #2], I
              wouldn’t be surprised to find that neither have had an African
              American contributor. Not only would the company be supporting
              these legislators politically, but I believe that having these
              contributions provided through me would be poignant and further
              allow our contribution to not go unnoticed.

              Let me know as I suggest acting sooner than later.

       57)    On June 28, 2011, Jones emailed Person # 4, stating:

              I have spoken with both [“U.S. Representative #4”] and [U.S.
              Representative #1] regarding Alternative Opportunities' behavioral
              health services serving as a lead team for search and recovery efforts
              during the recent devastation in Joplin, Missouri. The Congressmen
              were very impressed by the efforts of AO and said that there are
              federal funds available from FEMA, because FEMA declared it a
              disaster area, to help recovery some of the costs associated with
              AO's lead team efforts.

              They have requested that I get from AO the FEMA # associated with
              these efforts and the total costs that were spent in providing search
              and rescue/recovery efforts in Joplin, MO. Also, any information
              you have in regards to these efforts please send as well, as this would
              be greatly appreciated and support the efforts of the Congressmen.




                                        12



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 12
                                                           56 of
                                                              of 38
                                                                 113                    56
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 57 of 113



            Would you have this information readily available so that I may
            follow up with them as soon as possible since they have offered to
            assist?

            Additionally, [U.S. Representative #4] will be having a fundraiser
            in Philadelphia, PA next week and has requested that you join him
            at the event. Please let me know what your schedule looks like for
            next week and I will follow up with the details.

      58)   On October 13, 2011, Jones emailed Persons #1, #2, #3, #4, and #7, stating:

            For the past several months, I have been actively putting forth efforts
            in Washington to support Alternative Opportunities attempt to
            collect federal funds to alleviate costs that were a result of the efforts
            put forth in Joplin, Missouri.

            We have made great strides and have received positive feedback and
            support from both [U.S. Representative #4] and [U.S.
            Representative #1]. These efforts continue, and I am anticipating a
            positive outcome in the near future as I remain active in my outreach
            with the members of Congress, ensuring that this Alternative
            Opportunities request remains a top priority for all of your
            endeavors.

            Recently, you requested that I send an invoice to account for my
            continued services in Washington on behalf of Alternative
            Opportunities. I wanted to follow up with you and make clear that
            this invoice accounts for the time and dedication that has been spent
            towards a positive outcome of your clients and building a stronger
            relationship for Alternative Opportunities with the Congressional
            Delegates in Washington and the state's you serve. However, my
            focus remains on our developed business relationship to tentatively
            begin January 1st, 2012.

            With that understanding, I wanted to note that my current efforts
            have been and will remain focused on identifying myself as a point
            Person for Alternative Opportunities, especially as we look forward
            to the beginning of a long standing contract together. Therefore, I
            ask that this invoice be viewed as an investment into our business
            relationship and not an expectation for payment. If you strongly feel
            you would like to compensate me for services at a rate you feel
            appropriate, it would be greatly appreciate but by no means required.




                                       13



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 13
                                                           57 of
                                                              of 38
                                                                 113                      57
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 58 of 113



              Once again, I look forward to our continued work together and
              strengthening support in Washington. I appreciate your time and
              please let me know if you have any questions.

       59)     On January 7, 2012, Jones prepared a memorandum for Persons #2, #3, #4,
and one other Person, with the subject line, “Recovery Schools,” which included the
following statements:

              a. We agree that having a collaboration of politicians that are tied
                 to this issue would be key in building momentum and with that
                 we strongly believe that [U.S. Representative #4] would be a key
                 player.

              b. Additionally, there is The Greater Philadelphia Association for
                 Recovery Education based in Swarthmore, PA. With this
                 information, I am reaching out to [U.S. Representative #4] who
                 currently serves on the Congressional Mental Health Caucus to
                 get an indication of his affiliation and/or support of this school
                 with the anticipation that we can engage him for support of AO’s
                 recovery schools agenda.

              c. Additionally, I am reaching out to [“U.S. Representative #5”].
                 He seems to be supportive of mental health/substance abuse
                 programs from our research and I am looking to connect with
                 him in D.C. to introduce AO as well as to judge his support for
                 recovery schools within the state.

       60)    On July 27, 2012, Person #4 e-mailed Jones and Person #1, stating:

              Hey don…[Person #1] and I are each going to send [U.S.
              Representative #3] a $2,500 donation…where do we send and how
              do we make out checks?

              And what about [U.S. Representative #1]? We are supposed to meet
              soon with his chief of staff here…he is coming to tour our services…

       61)    On July 27, 2012, Jones e-mailed Person #4, stating:

              Below are the address and the name of each Congressman's
              campaign committee.

              It is great that [U.S. Representative #1’s] COS will be touring the
              facility. As you know, [U.S. Representative #1] was instrumental in



                                       14



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 14
                                                           58 of
                                                              of 38
                                                                 113                     58
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 59 of 113



              supporting AO with previous outreach regarding the Deparment of
              Labor.

              A contribution would be great way to show support of his efforts
              and strengthen AO's relationship.

              If you prefer, I can Personally deliver these checks directly to both
              [U.S. Representative #3] and [U.S. Representative #1] when I am in
              D.C. This would allow me to ensure that they are received directly
              by the Congressmen as opposed to be notified by their campaign
              staff down the road.

       62)    On July 31, 2012, Person #4 e-mailed Jones, stating: “We decided it might
have more clout coming from you…should we mail the same amount to u for [U.S.
Representative #1]”

       63)    On January 27, 2013, Person #4 emailed an AO employee stating, in part:

              Can you have someone write a letter to whom it may concern
              tomorrow for the purpose of getting Don Jones National Public
              Relations Director for Alternative Opportunities. We need this on
              our AO letter head for me to sign, then we need the same letter
              written on [another Entity’s] letterhead for you to sign. Here is DA
              info. We need to get him an Arkansas Picture ID Card.

        64)     On April 28, 2013, Person #3 e-mailed Jones, Person #2, and Person #4,
stating: “I will be attending an event tues eve for [U.S. Representative #1] and taking
checks from [Person #1] and myself --- will give your regards!”

        65)     On November 19, 2013, Person #1 e-mailed Jones, regarding Government
Bids, stating: “Thank you very much for helping [Entity E].”

        66)    On January 6, 2014, Jones e-mailed Person #1 regarding Entity E’s possible
relocation to Pennsylvania, stating:

              Good Afternoon! Just wanted to confirm with you the January 23rd
              meeting with [the mayor of a town in Pennsylvania]. The meeting
              will take place at 10am until approximately 3pm. The meeting will
              include discussion about the incentives available for relocation to
              the area as well as a tour of potential sites for the relocation.

         67)     On March 5, 2014, Jones emailed Persons #1 and #2 regarding Entity E’s
eligibility for government grants, stating:



                                       15



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 15
                                                           59 of
                                                              of 38
                                                                 113                        59
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 60 of 113



                 In researching opportunities for [Entity E], I am looking at the
                 opportunities available within weatherization projects. The federal
                 government provides funding to states through the Weatherization
                 Assistance Program. Each state then has its own programs, which
                 it allocates funding to local community action agencies, nonprofits
                 and local governments to provide the actual services generally to
                 low income residents who receive such services for free. A key
                 aspect of weatherization projects is the reduction of energy
                 consumption, which made me think of programmable thermostats.

                 With the registration that was completed, [Entity E] is registered in
                 SAM (System for Awards Management), which is a federal database
                 for the government to locate vendors. However, we could go after
                 contracts state by state, starting with Louisiana.

                 Is this something that [Entity E] would like to be involved in if such
                 opportunities to do so are available?

                 Also, please note, that I continue to work on locating robotics
                 funding for [Entity E].

        68)    On March 5, 2014, Person #1 replied to Jones stating, “[s]ure we would be
interested in LA. Also the robots could go into AO if not [Entity E].

       69)      On March 5, 2014, Jones replied to Person #1 stating, “Really?? Non profit
might be a lot easier.”

       70)    On March 6, 2014, Person #1 replied to Jones stating, “Yes. We met
yesterday doing strategic planning and AO would be willing to do the manufacturing to
supplement underfunded programs. Could be huge for them. See what you can find.
Thank you for all you do.”

           71)   On February 21, 2015, Jones e-mailed Person #2 and another Person,
stating:

                 It is great to finally see some communication from HUD. Our
                 congressional outreach has been committed to reaching out to HUD
                 until a final approval is reached.

                 It seems that HUD, as we have assumed, is all over the place and we
                 need to remain active in seeking an answer. However, with our
                 continued outreach I look forward to a positive outcome.




                                          16



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 16
                                                           60 of
                                                              of 38
                                                                 113                         60
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 61 of 113



                 Please keep me updated so that I continue to update our
                 congressional support on the status.

           72)   On May 27, 2015, Jones e-mailed Person #3 and another Person, stating:

                 The approach is to go to the overseeing executive level for answers
                 with the support of key legislators in DC not only from Missouri,
                 but also from key legislators across the country that reside on
                 committees that oversee HUD in both the Senate and House.

           73)   On June 3, 2015, Jones e-mailed Person #2, stating:

                 The H.R. 1735 is on its way to the Senate where the Senate has its
                 own version of the bill in S. 1376. Due to the similarities of these
                 bills a congressional conference committee is being organized to
                 reach a compromise on the two bills to assist in its possible passage.
                 I am in the process of reaching out to reach those assigned to this
                 committee and express the stance of AO to have the bill protect the
                 standards of Certified Mental Health Counselors as provided in the
                 Senate version.

       74)     On June 16, 2015, Jones e-mailed Person #2, stating “I wanted to give you
an update following my meeting with HUD in DC.”

        75)    On January 21, 2016, Person #3 e-mailed Jones and Person #2 regarding
preparing a written contract for Jones’s services, stating: “Hey our auditor’s told us that
we need to have a written contract in place for you---do you have something or want me to
draft one? I am glad to…”

       76)      On March 16, 2016, Person #3 e-mailed Jones regarding a Department of
Labor overtime pay issue that would financially impact AO, stating: “I will forward you a
good article that details this situation…would you be able to get with [U.S. Representative
#3] about it?”

           77)   On June 10, 2016 Jones e-mailed Persons #1 and #2 regarding Entity E,
stating:

                 I am preparing my outreach to potential clients for [Entity E].
                 Reviewing my materials on [Entity E], I have noticed that they are
                 dated October 2013. Would you have available more recent
                 marketing materials? I want to make sure that I have the most up to
                 date materials to share with potential clients.




                                          17



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 17
                                                           61 of
                                                              of 38
                                                                 113                          61
     Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 62 of 113



           78)     In June 2017, Person #1 asked Jones to assist Entity E regarding a shipment
    of thermostats from China that was being held by U.S. Customs in Kansas City, Missouri.

           79)    On or about January 1, 2016, Person #3, on behalf of PFH, and Jones
    executed a document entitled, “CONSULTING AGREEMENT,” the main body of which
    described Jones’s “consulting duties” as follows:

                    CONSULTING DUTIES:              Client retains Consultant as an
                    independent contractor to provide to Client the consulting services
                    more particularly described in Appendix A, which is attached and
                    incorporated by reference as a part of the Agreement, and which can
                    generally be described as government and public relations pertinent
                    to the Client’s development and delivery of management of
                    treatment, employment, and training services.

    While the main body of the “consulting agreement” listed duties generally consistent with
    those of a professional hired as a consultant, an unsigned Appendix A more particularly
    described Jones’s duties not as consulting services, but as advocacy:

                    x   Meet with elected or appointed officials, employees,
                        departments, divisions, agencies, or boards or commissions of
                        the executive branch of the government that may have an impact
                        on Preferred Family Healthcare, Inc.

                    x   Executive Branch assistance on issues before HUD, Department
                        of Labor, VA, etc.

                    x   Serve as a liaison between Preferred Family Healthcare, Inc. and
                        federal department staff.

                    x   Procurement issues relating Preferred Family Healthcare, Inc.
                        existing contracts and grants.

                    x   Federal Legislative issues including liaison with U.S. Senators
                        and Representatives

            80)    On each of the dates set forth below, Persons #1, #2, #3 and #4 caused the
    Charity to pay to Jones the amounts listed below, from or by way of the source accounts
    listed below:

          Date             Name on Source Account          Account no. (last 4)     Amount
A      02/28/2011       Person #4 dba Lobbying Firm B            5171                $2,000.00
B      03/24/2011              Lobbying Firm A                   2316                $2,000.00


                                             18



    Case
     Case6:17-cr-03142-BCW
           6:17-cr-03142-BCW Document
                              Document24-1 Filed 12/18/17
                                       10 Filed  08/14/19 Page
                                                          Page 18
                                                               62 of
                                                                  of 38
                                                                     113                         62
      Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 63 of 113




           Date          Name on Source Account          Account no. (last 4)    Amount
 C      04/09/2011   Person #4 dba Lobbying Firm B             5171               $3,000.00
D       12/15/2011           Lobbying Firm A                   2316               $4,000.00
 E      01/02/2012               Entity A                      3101              $72,000.00
 F      10/08/2012              Dayspring                      8747               $2,813.38
G       01/01/2013               Entity A                      3101              $72,000.00
H       01/01/2013               Entity A                      3101              $48,000.00
  I     01/18/2013               Entity A                      3101               $5,000.00
 J      04/17/2013           Lobbying Firm A                   2316               $3,000.00
K       09/30/2013    Alternative Opportunities, Inc.          2595              $60,000.00
 L      12/05/2013    Alternative Opportunities, Inc.          2595             $120,000.00
M       01/24/2014   Dayspring Behavioral Health Svc           8747               $1,786.42
N       07/01/2014    Alternative Opportunities, Inc.          2595              $30,000.00
O       07/25/2014           Lobbying Firm A                   2316               $2,350.00
 P      08/22/2014   Dayspring Behavioral Health Svc           8747               $1,000.00
Q       12/01/2014    Alternative Opportunities, Inc.          2595             $120,000.00
 R      02/03/2015           Lobbying Firm A                   2316               $2,500.00
 S      03/06/2015           Lobbying Firm A                   2316               $7,500.00
 T      03/17/2015           Lobbying Firm A                   2316              $10,000.00
U       03/30/2015           Lobbying Firm A                   2316               $7,500.00
V       04/03/2015           Lobbying Firm A                   2316               $7,500.00
W       04/06/2015           Lobbying Firm A                   2316               $7,500.00
X       04/09/2015           Lobbying Firm A                   2316               $7,500.00
Y       04/21/2015           Lobbying Firm A                   2316               $8,500.00
 Z      04/22/2015           Lobbying Firm A                   2316               $6,500.00
AA      06/28/2015           Lobbying Firm A                   2316               $2,500.00
BB      07/17/2015   Preferred Family Healthcare, Inc.         3560               $1,349.96
CC      08/18/2015           Lobbying Firm A                   2316               $2,500.00
DD      08/18/2015           Lobbying Firm A                   2316              $10,000.00
EE      08/23/2015           Lobbying Firm A                   2316              $12,500.00
FF      08/23/2015           Lobbying Firm A                   2316               $2,500.00
GG      09/17/2015   Preferred Family Healthcare, Inc.         3609                 $991.80
HH      10/09/2015   Preferred Family Healthcare, Inc.         3587               $1,200.00
 II     10/29/2015           Lobbying Firm A                   2316              $15,000.00
JJ      11/17/2015           Lobbying Firm A                   2316               $5,000.00
KK      12/16/2015   Preferred Family Healthcare, Inc.         3587             $150,000.00


                                           19



  Case
   Case6:17-cr-03142-BCW
         6:17-cr-03142-BCW Document
                            Document24-1 Filed 12/18/17
                                     10 Filed  08/14/19 Page
                                                        Page 19
                                                             63 of
                                                                of 38
                                                                   113                        63
     Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 64 of 113




           Date           Name on Source Account          Account no. (last 4)     Amount
LL       04/20/2016   Preferred Family Healthcare, Inc.          3587               $5,000.00
MM       06/01/2016   Preferred Family Healthcare, Inc.          3587               $1,315.72
NN       08/03/2016           Lobbying Firm A                    2316              $10,000.00
OO       12/14/2016   Preferred Family Healthcare, Inc.          3587             $140,000.00
                                                                        Total:    $973,807.28

            81)    On September 30, 2013, December 5, 2013, July 1, 2014, December 1,
     2014, December 16, 2015, April 20, 2016, and December 14, 2016, Persons #1, #2 and #3
     caused the checks to Jones listed in the paragraph above to be falsely classified as a
     consulting expense in the books and records of the Charity, when in truth and in fact the
     checks were payments for Jones’s advocacy services, including direct contact with elected
     and appointed public officials.

             82)    On each of the dates set forth below, Jones sent payments in the amounts
     set forth below to the Persons and entities set forth below:

           Deposit Date   Check/Wire Date               Payee                    Amount
     A     01/12/2012       01/02/2012             Lobbying Firm A                $36,000.00
     B     01/20/2012       01/20/2012             Lobbying Firm A                 $2,000.00
     C     11/02/2012       10/26/2012                Person #4                    $1,000.00
     D     01/04/2013       01/01/2013                Person #4                   $27,000.00
     E     01/08/2013          None                   Person #7                   $25,000.00
     F     10/04/2013       10/01/2013                Person #4                   $20,000.00
     G     10/04/2013       10/01/2013             Lobbying Firm A                $20,000.00
     H     12/31/2013       12/26/2013                Person #7                   $20,000.00
     I     01/03/2014       12/20/2013                Person #4                   $25,000.00
     J     07/24/2014       07/05/2014             Lobbying Firm B                $15,000.00
     K     01/07/2015       01/05/2015                Person #4                    $7,000.00
     L     01/21/2015       01/20/2015                Person #4                    $6,000.00
     M     01/26/2016       12/23/2015                Person #4                   $30,000.00
     N     01/17/2017       01/17/2017                Person #4                   $30,000.00
                                                                 Total:          $264,000.00




                                            20



 Case
  Case6:17-cr-03142-BCW
        6:17-cr-03142-BCW Document
                           Document24-1 Filed 12/18/17
                                    10 Filed  08/14/19 Page
                                                       Page 20
                                                            64 of
                                                               of 38
                                                                  113                            64
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 65 of 113



                 B.     Defendant’s Admission of the Forfeiture Allegation

                  83)    The defendant admits and acknowledges that he received a total of
          $973,807.28 from Alternative Opportunities, Inc. and Preferred Family Healthcare, Inc.,
          both directly and indirectly.

                   84)    The defendant admits and acknowledges he willfully blinded himself to (in
          other words, deliberately avoided learning or recognizing) the following facts, which
          should have been obvious to him: (a) Person #1, Person #2, Person #3 and Person #4 made
          some payments to him indirectly in order to conceal on the Charity’s books and records
          the full amount he was paid; (b) Person #1, Person #2, and Person #3 caused the Charity to
          pay him as a “consultant” in order to conceal the nature of his services for the Charity,
          which were advocacy and lobbying; and (c) that his compensation for work done on behalf
          of Entity E, which was Person #1’s and Person #2’s for-profit company, should have been
          paid by Entity E, and not the Charity.

                  85)    The defendant further admits and acknowledges that he kicked back to
          Person #4 $219,000 of the amount he received by way of this scheme, and at Person #4’s
          direction paid over an additional $45,000 of that amount to Person #7.

                 86)    In admitting the Forfeiture Allegation of the Information, the defendant
          acknowledges he understands a money judgment will be entered against him in an as-yet
          unspecified amount, based on the facts set forth above.

          4.     Use of Factual Admissions and Relevant Conduct. The defendant acknowledges,

understands and agrees that the admissions contained in paragraph 3 and other portions of this plea

agreement will be used for the purpose of determining his guilt and advisory sentencing range under

the United States Sentencing Guidelines (“U.S.S.G.”), including the calculation of the defendant’s

offense level in accordance with U.S.S.G. § 1B1.3(a)(2).             The defendant acknowledges,

understands and agrees that the conduct charged in any dismissed counts of the indictment, as well

as all other uncharged, related criminal activity, may be considered as “relevant conduct” pursuant

to U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the charges to which he is pleading

guilty.




                                                 21



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 21
                                                                 65 of
                                                                    of 38
                                                                       113                             65
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 66 of 113



       5.        Statutory Penalties. The defendant further understands that, upon his plea of guilty

to Count 1 of the information, charging him with a violation of 18 U.S.C. § 371, that is, Conspiracy,

the maximum penalty the Court may impose is not more than 5 years’ imprisonment, not more than

three years’ supervised release, a $250,000 fine, an order of restitution, an order of forfeiture, and

a $100 mandatory special assessment per felony count of conviction, which must be paid in full at

the time of sentencing. The defendant further understands that this offense is a Class D felony.

       6.        Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:

              a.     in determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United States
       Sentencing Commission; these Guidelines, however, are advisory in nature, and the
       Court may impose a sentence either less than or greater than the defendant’s
       applicable Guidelines range, unless the sentence imposed is “unreasonable”;

              b.     the Court will determine the defendant’s applicable Sentencing
       Guidelines range at the time of sentencing;

              c.      in addition to a sentence of imprisonment, the Court may impose a
       term of supervised release of up to three years; the Court must impose a period of
       supervised release if a sentence of imprisonment of more than one year is imposed;

                d.     if the defendant violates a condition of his supervised release, the
       Court may revoke his supervised release and impose an additional period of
       imprisonment of up to two years without credit for time previously spent on
       supervised release. In addition to a new term of imprisonment, the Court also may
       impose a new period of supervised release, the length of which cannot exceed three
       years, less the term of imprisonment imposed upon revocation of the defendant’s
       first supervised release;

              e.      the Court may impose any sentence authorized by law, including a
       sentence that is outside of, or departs from, the applicable Sentencing Guidelines
       range;

               f.       any sentence of imprisonment imposed by the Court will not allow
       for parole;



                                                 22



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 22
                                                                 66 of
                                                                    of 38
                                                                       113                               66
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 67 of 113



       g.     the Court is not bound by any recommendation regarding the
sentence to be imposed or by any calculation or estimation of the Sentencing
Guidelines range offered by the parties or the United States Probation Office; and

        h.     the defendant may not withdraw his guilty plea solely because of the
nature or length of the sentence imposed by the Court.

        i.    The defendant agrees that the United States may institute civil,
judicial or administrative forfeiture proceedings against all forfeitable assets in
which the defendant has an interest, and that he will not contest any such forfeiture
proceedings;

        j.      The defendant agrees to forfeit all interests he owns or over which
he exercises control, directly or indirectly, in any asset that is subject to forfeiture
to the United States, either directly or as a substitute for property that was subject
to forfeiture but is no longer available for the reasons set forth in 21 U.S.C. § 853(p)
(which is applicable to this action pursuant to 28 U.S.C. § 2461(c). With respect to
any asset which the defendant has agreed to forfeit, the defendant waives any
constitutional and statutory challenges in any manner (including direct appeal,
habeas corpus, or any other means) to any forfeiture carried out in accordance with
this plea agreement on any grounds, including that the forfeiture constitutes an
excessive fine or punishment under the Eighth Amendment to the United States
Constitution. The forfeited funds will be deposited into the Asset Forfeiture
Fund. Forfeiture of the defendant’s property shall not be treated as satisfaction of
any fine, restitution, cost of imprisonment or any other penalty the Court may
impose on the defendant in addition to forfeiture. However, defendant understands
that the Monetary Penalties Unit of the United States Attorney’s Office for the
Western District of Missouri may, in its discretion, submit a restoration request as
to the forfeited funds to the Money Laundering and Asset Recovery Section
(MLARS), Criminal Division, U.S. Department of Justice, and if granted, these
funds would be provided by the Department of Justice to the Clerk of the Court for
the payment of restitution in this case. Defendant understands that whether to
approve or deny this request, in whole or in part, is entirely within the discretion of
the Chief of MLARS.

        k.       The defendant agrees to fully and truthfully disclose the existence,
nature and location of all assets forfeitable to the United States, either directly or as
a substitute asset, in which he, his co-defendants and his co-conspirators have or
had any direct or indirect financial interest, or exercise or exercised control, directly
or indirectly, during the period from April 9, 2011 to the present. The defendant
also agrees to fully and completely assist the United States in the recovery and
forfeiture of all such forfeitable assets;




                                           23



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 23
                                                           67 of
                                                              of 38
                                                                 113                        67
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 68 of 113



               l.      The defendant specifically agrees and authorizes any state or local
       law enforcement agency having possession of property subject to federal forfeiture
       to release the property to a federal agency, either prior to or after entry of an order
       forfeiting the defendant’s interest in such property. Further, the defendant agrees
       to hold harmless any state or local law enforcement agency which releases such
       property to any federal agency for federal forfeiture proceedings;

               m.     The defendant agrees to take all necessary steps to comply with the
       forfeiture matters set forth herein before his sentencing;

               n.      Within ten (10) days of the execution of this plea agreement, at the
       request of the USAO, the defendant agrees to execute and submit: (1) a Tax
       Information Authorization form; (2) an Authorization to Release Information; (3)
       a completed financial disclosure statement; and (4) copies of financial information
       that the defendant submits to the U.S. Probation Office. The defendant understands
       that the United States will use the financial information when making its
       recommendation to the Court regarding the defendant’s acceptance of
       responsibility; and

               o.      At the request of the USAO, the defendant agrees to undergo any
       polygraph examination the United States might choose to administer concerning the
       identification and recovery of forfeitable assets and restitution.

       7.      Government’s Agreements. Based upon evidence in its possession at this time, the

United States Attorney’s Office for the Western District of Missouri, as part of this plea agreement,

agrees not to bring any additional charges against the defendant for any federal criminal offenses

related to the crimes charged in the information for which it has venue and which arose out of the

defendant’s conduct described above.

        The defendant understands that this plea agreement does not foreclose any prosecution for

an act of murder or attempted murder, an act or attempted act of physical or sexual violence against

the Person of another, or a conspiracy to commit any such acts of violence or any criminal activity

of which the United States Attorney for the Western District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises


                                                 24



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 24
                                                                 68 of
                                                                    of 38
                                                                       113                              68
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 69 of 113



made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

States retains the right to proceed with the original charges and any other criminal violations

established by the evidence. The defendant expressly waives his right to challenge the initiation of

the dismissed or additional charges against him if he breaches this agreement. The defendant

expressly waives his right to assert a statute of limitations defense if the dismissed or additional

charges are initiated against him following a breach of this agreement. The defendant further

understands and agrees that, if the Government elects to file additional charges against him

following his breach of this plea agreement, he will not be allowed to withdraw his guilty plea.

       8.      Preparation of Presentence Report. The defendant understands the United States

will provide to the Court and the United States Probation Office a government version of the offense

conduct. This may include information concerning the background, character and conduct of the

defendant, including the entirety of his criminal activities. The defendant understands these

disclosures are not limited to the counts to which he has pleaded guilty. The United States may

respond to comments made or positions taken by the defendant or the defendant’s counsel, and to

correct any misstatements or inaccuracies. The United States further reserves its right to make any

recommendations it deems appropriate regarding the disposition of this case, subject only to any

limitations set forth in this plea agreement. The United States and the defendant expressly reserve

the right to speak to the Court at the time of sentencing pursuant to Rule 32(i)(4) of the Federal

Rules of Criminal Procedure.

       9.      Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to



                                                25



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 25
                                                                 69 of
                                                                    of 38
                                                                       113                             69
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 70 of 113



their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw his pleas of guilty only if the Court

rejects the plea agreement, or if the defendant can show a fair and just reason for requesting the

withdrawal. The defendant understands that, if the Court accepts his pleas of guilty and this plea

agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or agree

with, he will not be permitted to withdraw his pleas of guilty.

       10.     Agreed Guidelines Applications. With respect to the application of the Sentencing

Guidelines to this case, the parties stipulate and agree as follows:

               a.    The Sentencing Guidelines do not bind the Court and are advisory in
       nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable.”

            b.      The applicable Guidelines Manual is the one that took effect on
       November 1, 2016.

              c.     The applicable Guidelines section for Count 1 is U.S.S.G. § 2B1.1,
       which provides for a base offense level of 6;

                d.      While the facts are as agreed in paragraph 3, there is no stipulation
       between the parties regarding the legal issue of what portion of the loss amount is
       attributable to the defendant, and the parties remain free to advocate their respective
       positions. The defendant understands that the Government’s position on this issue
       is that pursuant to U.S.S.G. § 2B1.1(b)(1)(H), a 14-level enhancement applies, based
       on a loss amount greater than $550,000 but less than $1,500,000; and

               e.      The defendant has admitted his guilt and clearly accepted
       responsibility for his actions, and has assisted authorities in the investigation or
       prosecution of his own misconduct by timely notifying authorities of his intention
       to enter a plea of guilty, thereby permitting the Government to avoid preparing for
       trial and permitting the Government and the Court to allocate their resources
       efficiently. Therefore, he is entitled to a three-level reduction pursuant to
       § 3E1.1(b) of the Sentencing Guidelines. The Government, at the time of
       sentencing, will file a written motion with the Court to that effect, unless the


                                                 26



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 26
                                                                 70 of
                                                                    of 38
                                                                       113                             70
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 71 of 113



defendant (1) fails to abide by all of the terms and conditions of this plea agreement,
any supplement thereto, and his pretrial release; or (2) attempts to withdraw his
guilty plea, violates the law, or otherwise engages in conduct inconsistent with his
acceptance of responsibility.

        f.      The defendant appears to have a criminal history category of I. The
parties agree that the Court will determine his applicable criminal history category
after receipt of the presentence investigation report prepared by the United States
Probation Office.

        g.     The defendant understands that the estimate of the parties with
respect to the Guidelines computation set forth in the subsections of this paragraph
does not bind the Court or the United States Probation Office with respect to the
appropriate Guidelines levels. Additionally, the failure of the Court to accept these
stipulations will not, as outlined in paragraph 9 of this plea agreement, provide the
defendant with a basis to withdraw his plea of guilty.

       h.      The United States agrees not to seek an upward departure from
the Guidelines or a sentence outside the Guidelines range. The defendant remains
free to argue for any sentence authorized by law, including a downward
departure from the Guidelines or a variance from the Guidelines range. The
agreement by the Government to not seek a departure from the Guidelines is not
binding upon the Court or the United States Probation Office and the Court may
impose any sentence authorized by law, including any sentence outside the
applicable Guidelines range that is not “unreasonable.”

        i.      The defendant consents to judicial fact-finding by a preponderance
of the evidence for all issues pertaining to the determination of the defendant’s
sentence, including the determination of any mandatory minimum sentence
(including the facts that support any specific offense characteristic or other
enhancement or adjustment), and any legally authorized increase above the normal
statutory maximum. The defendant waives any right to a jury determination beyond
a reasonable doubt of all facts used to determine and enhance the sentence imposed,
and waives any right to have those facts alleged in the indictment. The defendant
also agrees that the Court, in finding the facts relevant to the imposition of sentence,
may consider any reliable information, including hearsay.

        j.     The defendant understands and agrees that the factual admissions
contained in paragraph 3 of this plea agreement, and any admissions that he will
make during his plea colloquy, support the imposition of the agreed upon Guidelines
calculations contained in this agreement.




                                          27



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 27
                                                           71 of
                                                              of 38
                                                                 113                       71
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 72 of 113



       11.     Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in paragraph 10 and its subsections.

As to any other Guidelines issues, the parties are free to advocate their respective positions at the

sentencing hearing.

       12.     Change in Guidelines Prior to Sentencing. The defendant agrees that, if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then any

request by the defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.

       13.     Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

               a.     oppose or take issue with any position advanced by the defendant at
       the sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

               b.      comment on the evidence supporting the charges in the information;

               c.     oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentences imposed, and that the United States remains
       free on appeal or collateral proceedings to defend the legality and propriety of the
       sentence actually imposed, even if the Court chooses not to follow any
       recommendation made by the United States; and

               d.      oppose any post-conviction motions for reduction of sentence, or
       other relief.




                                                  28



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 28
                                                                 72 of
                                                                    of 38
                                                                       113                               72
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 73 of 113



14.    Defendant’s Cooperation.

       a.     The defendant agrees to cooperate fully and truthfully with the
United States before and after he is sentenced, including but not limited to the
following:

             i.   The defendant agrees to provide all information concerning his
                  knowledge of, and participation in, the offenses charged in the
                  information, and any other crimes about which he has
                  knowledge;

            ii.   The defendant agrees that he will not falsely implicate any
                  Person or Entity and will not protect any Person or Entity
                  through omission or false or misleading information and that all
                  information provided will be truthful, complete and accurate;

           iii.   The defendant agrees to testify as a witness before any grand
                  jury, hearing, or trial when requested to do so by the United
                  States;

            iv.   The defendant agrees to hold himself reasonably available for
                  any interviews the United States may require. The defendant
                  waives any right to the presence of counsel at such meetings,
                  debriefings, or pretrial preparation sessions. The parties agree
                  that no prior consultation with defense counsel shall be
                  necessary to conduct these meetings, debriefings or interviews,
                  unless his attorney specifically requests such notice;

            v.    The defendant agrees to provide the United States with all
                  documents or other items under his control that may pertain to
                  any criminal violations;

            vi.   The defendant understands that his cooperation shall be
                  provided to any local, state, and federal law enforcement agency
                  deemed appropriate by the United States and that he may be
                  called upon as a witness by any authority that has been provided
                  his cooperation. The defendant further understands that it will
                  be necessary for the United States to disclose this cooperation
                  agreement to opposing counsel if he is called or scheduled to
                  testify as a witness for the prosecution in any future court
                  hearing or trial in accordance with this cooperation agreement.

           vii.   The defendant agrees and understands that this cooperation
                  agreement requires that his cooperation continues even after the


                                       29



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 29
                                                           73 of
                                                              of 38
                                                                 113                 73
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 74 of 113



                   time he is sentenced. Failure to continue to cooperate after a
                   sentence is imposed constitutes a basis to void this agreement by
                   the United States and will allow the Government to re-institute
                   charges that were previously dismissed pursuant to this
                   agreement;

           viii.   The defendant agrees that if the United States determines that he
                   has not provided full and truthful cooperation, or has committed
                   any local, state, or federal crime between the date of this
                   agreement and his sentencing, or has otherwise violated any
                   other provision of the entire plea agreement, the entire plea
                   agreement may be voided by the United States and the defendant
                   shall be subject to prosecution for any federal crime of which the
                   United States has knowledge including, but not limited to,
                   perjury, obstruction of justice, and any substantive offenses
                   arising from this investigation. Such prosecution may be based
                   upon any information provided by the defendant during the
                   course of his cooperation, or upon leads derived therefrom, and
                   this information may be used as evidence against him. In
                   addition, the defendant’s previously entered plea of guilty will
                   remain in effect and cannot be withdrawn. Further, any
                   prosecution which is not barred by the applicable statute of
                   limitations on the date of the signing of the agreements may be
                   commenced against the defendant in accordance with the
                   agreements, notwithstanding the expiration of the statute of
                   limitations between the time of signing the agreements and the
                   commencement of the prosecution. In the event the publicly
                   filed plea agreement and this addendum are signed on different
                   days, the date of the earliest agreement shall be used as the
                   starting point for the waiver of the statute of limitations. It is the
                   specific intent of this plea agreement to waive any and all
                   defenses based upon the statute of limitations with respect to any
                   prosecution which is not barred by the statute of limitations on
                   the date the agreements are signed by the defendant;

            ix.    The defendant understands and agrees that if he commits a local,
                   state or federal crime (whether a felony or misdemeanor) or
                   violates any conditions of his bond while he is cooperating with
                   the United States, a motion for downward departure will not be
                   filed by the Government on behalf of defendant.

        b.      “Substantial assistance” within the meaning of 18 U.S.C. § 3553(e)
has not yet been provided by the defendant. Upon the determination by the United
States that the defendant has provided “substantial assistance,” the United States,


                                          30



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 30
                                                           74 of
                                                              of 38
                                                                 113                        74
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 75 of 113



pursuant to 28 U.S.C. § 994(n) and 18 U.S.C. § 3553(e), will request the Court to
reduce the sentence the defendant would otherwise receive under the applicable
statutes, or will request a sentence reduction pursuant to § 5K1.1 of the Sentencing
Guidelines, or reductions under both the applicable statutes and the Guidelines.
The United States reserves the right to make the sole determination as to whether
and when the defendant has provided such substantial assistance and further
whether to request a reduction generally or a specific sentence or sentence
reduction.

        c.      In exchange for the defendant’s agreement to cooperate, the United
States agrees not to use new information that the defendant might provide about his
own criminal conduct except as specifically authorized by § 1B1.8 of the United
States Sentencing Guidelines. As such, this information may be revealed to the
Court but may not be used against the defendant in determining the defendant’s
applicable Guidelines range or departing above his Guidelines range. The
defendant understands and agrees, however, that under U.S.S.G. § 1B1.8, there
shall be no such restrictions on the use of the information: (1) previously known to
the United States; (2) revealed to the United States by, or discoverable through, an
independent source; (3) in a prosecution for perjury or giving a false statement; (4)
in the event there is a breach of this agreement; or (5) in determining whether and
to what extent a downward departure as a result of a government motion pursuant
to 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1 is warranted.

        d.     Moreover, in exchange for the defendant’s agreement to cooperate,
following the completion of the defendant’s presentence investigation report and
prior to any sentencing hearing in the Western District of Missouri, the United
States Attorney for the Western District of Missouri agrees that he will approve the
defendant’s request, pursuant to Rule 20 of the Federal Rules of Criminal
Procedure, to transfer this case to the Eastern District of Pennsylvania for
sentencing, and will not object to the defendant’s request that his sentences for this
case and Eastern District of Pennsylvania Case No. 2:17-cr-00563-JD be run
concurrently;

        e.     In the event that the defendant’s case is transferred to the Eastern
District of Pennsylvania, the defendant understands and agrees that his obligations
under the terms of this agreement continue, and any breach of any provision of this
agreement could result in the transfer of this case back to the Western District of
Missouri, if a sentence has not yet been entered, or in new or additional charges
being brought in the Western District of Missouri.

        f.     If the defendant commits any crimes, violates any conditions of
release, or violates any term of this agreement between the signing of this plea
agreement and the date of sentencing, or fails to appear for sentencing, or if the
defendant provides information to the Probation Office or the Court that is


                                         31



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 31
                                                           75 of
                                                              of 38
                                                                 113                     75
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 76 of 113



       intentionally misleading, incomplete, or untruthful, or otherwise breaches this plea
       agreement, the United States will be released from its obligations under this
       agreement. The defendant, however, will remain bound by the terms of the
       agreement, and the terms of the plea agreement, and will not be allowed to
       withdraw his plea of guilty.

               g.     The defendant also understands and agrees that in the event he
       violates any terms of the plea agreement, all statements made by him to law
       enforcement agents subsequent to the execution of this agreement, any testimony
       given by him before a grand jury or any tribunal or any leads from such statements
       or testimony shall be admissible against him in any and all criminal proceedings.
       The defendant waives any rights that he might assert under the United States
       Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure,
       Rule 410 of the Federal Rules of Evidence, or any other federal rule that pertains
       to the admissibility of any statements made by his subsequent to this agreement.

       15.     Waiver of Constitutional Rights.              The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives the

following rights:

               a.      the right to plead not guilty and to persist in a plea of not guilty;

             b.      the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

               c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.      the right to confront and cross-examine the witnesses who testify
       against him;

               e.      the right to compel or subpoena witnesses to appear on his behalf;
       and

              f.      the right to remain silent at trial, in which case his silence may not be
       used against him.

       The defendant understands that, by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that, if he pleads guilty, the Court may

ask him questions about the offenses to which he pleaded guilty, and if the defendant answers those


                                                 32



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 32
                                                                 76 of
                                                                    of 38
                                                                       113                                76
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 77 of 113



questions under oath and in the presence of counsel, his answers may later be used against him in

a prosecution for perjury or making a false statement. The defendant also understands that he has

pleaded guilty to felony offenses and, as a result, will lose his right to possess a firearm or

ammunition and might be deprived of other rights, such as the right to vote or register to vote, hold

public office, or serve on a jury.

       16.     Waiver of Appellate and Post-Conviction Rights.

               a.       The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal or
       collaterally attack a finding of guilt following the acceptance of this plea agreement,
       except on grounds of (1) ineffective assistance of counsel; or (2) prosecutorial
       misconduct; and

               b.      The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of: (1) ineffective assistance
       of counsel; (2) prosecutorial misconduct; or (3) a sentence imposed in excess of the
       statutory maximum. However, if the United States exercises its right to appeal the
       sentence imposed as authorized by 18 U.S.C. § 3742(b), the defendant is released
       from this waiver and may, as part of the Government’s appeal, cross-appeal his
       sentence as authorized by 18 U.S.C. § 3742(a) with respect to any issues that have
       not been stipulated to or agreed upon in this agreement.

       17.     Financial Obligations.      By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

               a.      The Court must order restitution to the victims of the offense to
       which the defendant is pleading guilty. The defendant agrees that the Court may
       order restitution in connection with all other uncharged, related criminal activity.
       The offense conduct involves theft from an organization receiving Federal funds.
       Because Alternative Opportunities, Inc., and Preferred Family Healthcare, Inc.,
       were nonprofit organizations that received funding almost exclusively from Federal
       and state entities, and at the time the defendant committed the offense charged in
       the information AO and PFH, by and through its executives named in the
       information, engaged in substantial activities that were illegal and contrary to
       public policy, the parties agree to recommend the Court order restitution to the
       United States and the states that funded the Charity, in the total amount stolen as a
       result of the offense charged in the Information, with the payments apportioned
       corresponding to the United States’ and states’ percentage shares of contribution to


                                                 33



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 33
                                                                 77 of
                                                                    of 38
                                                                       113                              77
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 78 of 113



AO’s and PFH’s gross income, to be determined in connection with the Presentence
Investigation;

       b.     The United States may use the Federal Debt Collection Procedures
Act and any other remedies provided by law to enforce any restitution order that
may be entered as part of the sentence in this case and to collect any fine;

         c.     The defendant will fully and truthfully disclose all assets and
property in which he has any interest, or over which the defendant exercises control,
directly or indirectly, including assets and property held by a spouse, nominee or
other third party. The defendant’s disclosure obligations are ongoing, and are in
force from the execution of this agreement until the defendant has satisfied the
restitution order in full;

        d.      Within ten (10) days of the execution of this plea agreement, at the
request of the USAO, the defendant agrees to execute and submit: (1) a Tax
Information Authorization form; (2) an Authorization to Release Information; (3)
a completed financial disclosure statement; and (4) copies of financial information
that the defendant submits to the U.S. Probation Office. The defendant understands
that compliance with these requests will be taken into account when the United
States makes a recommendation to the Court regarding the defendant's acceptance
of responsibility;

        e.      At the request of the USAO, the defendant agrees to undergo any
polygraph examination the United States might choose to administer concerning
the identification and recovery of substitute assets and restitution;

        f.      The defendant hereby authorizes the USAO to obtain a credit report
pertaining to him to assist the USAO in evaluating the defendant’s ability to satisfy
any financial obligations imposed as part of the sentence;

        g.      The defendant understands that a Special Assessment will be
imposed as part of the sentence in this case. The defendant promises to pay the
Special Assessment of $100 by submitting a satisfactory form of payment to the
Clerk of the Court prior to appearing for the sentencing proceeding in this case.
The defendant agrees to provide the Clerk’s receipt as evidence of his fulfillment
of this obligation at the time of sentencing;

       h.      The defendant certifies that he has made no transfer of assets or
property for the purpose of: (1) evading financial obligations created by this
Agreement; (2) evading obligations that may be imposed by the Court; or (3)
hindering efforts of the USAO to enforce such financial obligations. Moreover, the
defendant promises that he will make no such transfers in the future; and



                                         34



Case
 Case6:17-cr-03142-BCW
       6:17-cr-03142-BCW Document
                          Document24-1 Filed 12/18/17
                                   10 Filed  08/14/19 Page
                                                      Page 34
                                                           78 of
                                                              of 38
                                                                 113                    78
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 79 of 113



                i.     In the event the United States learns of any misrepresentation in the
       financial disclosure statement, or of any asset in which the defendant had an interest
       at the time of this plea agreement that is not disclosed in the financial disclosure
       statement, and in the event such misrepresentation or nondisclosure changes the
       estimated net worth of the defendant by ten thousand dollars ($10,000.00) or more,
       the United States may at its option: (1) choose to be relieved of its obligations under
       this plea agreement; or (2) let the plea agreement stand, collect the full forfeiture,
       restitution and fines imposed by any criminal or civil judgment, and also collect
       100% (one hundred percent) of the value of any previously undisclosed assets. The
       defendant agrees not to contest any collection of such assets. In the event the United
       States opts to be relieved of its obligations under this plea agreement, the
       defendant’s previously entered pleas of guilty shall remain in effect and cannot be
       withdrawn.

       18.     Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.

       19.     Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims under

the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses arising

out of the investigation or prosecution of this matter.

       20.     Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the signing

of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally misleading,

incomplete or untruthful, or otherwise breaches this plea agreement, the United States will be

released from its obligations under this agreement. The defendant, however, will remain bound by

the terms of the agreement, and will not be allowed to withdraw his pleas of guilty.



                                                 35



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 35
                                                                 79 of
                                                                    of 38
                                                                       113                              79
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 80 of 113



       The defendant also understands and agrees that, in the event he violates this plea agreement,

all statements made by him to law enforcement agents subsequent to the execution of this plea

agreement, any testimony given by him before a grand jury or any tribunal, or any leads from such

statements or testimony, shall be admissible against him in any and all criminal proceedings. The

defendant waives any rights that he might assert under the United States Constitution, any statute,

Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence,

or any other federal rule that pertains to the admissibility of any statements made by him subsequent

to this plea agreement.

       21.     Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of counsel,

and that counsel has fully advised him of his rights and obligations in connection with this plea

agreement. The defendant further acknowledges that no threats or promises, other than the

promises contained in this plea agreement, have been made by the United States, the Court, his

attorneys, or any other party to induce him to enter his pleas of guilty.

       22.     No Undisclosed Terms. The United States and the defendant acknowledge and

agree that the above stated terms and conditions, together with any written supplemental agreement

that might be presented to the Court in camera, constitute the entire plea agreement between the

parties, and that any other terms and conditions not expressly set forth in this agreement or any

written supplemental agreement do not constitute any part of the parties’ agreement and will not be

enforceable against either party.




                                                 36



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 36
                                                                 80 of
                                                                    of 38
                                                                       113                              80
         Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 81 of 113



         23.   Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any

drafting errors or ambiguities are not to be automatically construed against either party, whether or

not that party was involved in drafting or modifying this agreement.

                                              THOMAS M. LARSON
                                              Acting United States Attorney

                                      By
Dated:    12/18/2017                          /s/ Steven M. Mohlhenrich
                                              STEVEN M. MOHLHENRICH
                                              Assistant United States Attorney


                                              ANNALOU TIROL
                                              Acting Chief, Public Integrity Section

                                      By
Dated: 12/18/2017                             /s/ Steven M. Mohlhenrich for
                                              SEAN F. MULRYNE
                                              Trial Attorney, Public Integrity Section
                                              United States Department of Justice




                                                37



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 37
                                                                 81 of
                                                                    of 38
                                                                       113                              81
         Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 82 of 113



       I have consulted with my attorney and fully understand all of my rights with respect to the
offense charged in the information. Further, I have consulted with my attorney and fully understand
my rights with respect to the provisions of the Sentencing Guidelines. I have read this plea
agreement and carefully reviewed every part of it with my attorney. I understand this plea
agreement and I voluntarily agree to it.


Dated:    12/18/2017                         /s/ Donald Andrew Jones
                                             DONALD ANDREW JONES
                                             Defendant

        I am defendant Donald Andrew Jones’s attorney. I have fully explained to him his rights
with respect to the offense charged in the information. Further, I have reviewed with him the
provisions of the Sentencing Guidelines that might apply in this case. I have carefully reviewed
every part of this plea agreement with him. To my knowledge, Donald Andrew Jones’s decision to
enter into this plea agreement is an informed and voluntary one.


Dated:    12/18/2017                         /s/ Alan J. Tauber
                                             ALAN J. TAUBER
                                             Attorney for Defendant




                                               38



      Case
       Case6:17-cr-03142-BCW
             6:17-cr-03142-BCW Document
                                Document24-1 Filed 12/18/17
                                         10 Filed  08/14/19 Page
                                                            Page 38
                                                                 82 of
                                                                    of 38
                                                                       113                            82
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 83 of 113



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                         Case No. 17-03142-01-CR-S-RK

DONALD ANDREW JONES,

                              Defendant.

                         MOTION TO TRANSFER AND NOTICE OF
                      RELATED CASES PURSUANT TO LOCAL RULE 83.9

       Comes now the United States of America, by and through its undersigned counsel, and

hereby notifies the Court that the above-captioned case is a related case to United States v. David

Carl Hayes, Case No. 17-03070-01-CR-S-BCW, and accordingly, pursuant to Local Rule 83.9,

requests that both cases be assigned to the district court judge with the lowest case number.

The United States offers the following suggestions in support of the motion.

       1.      On June 12, 2017, a three-count information against David Carl Hayes was filed

and the case was assigned to United States District Court Judge Brian C. Wimes.      Count One of

the information alleged that the named defendant being an agent of Alternative Opportunities,

Inc., an organization receiving in each one-year period from July 1, 2010, through June 30, 2014,

benefits in excess of $10,000 under Federal programs from the above-listed agencies, in a single

and continuing course of conduct, embezzled, stole, obtained by fraud, and without authority

knowingly converted to his own use, property worth at least $5,000.00 and under the care,

custody, and control of such organization, that is funds totaling approximately $1,965,476.81; all

in violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.     Count Three of the

information alleged that the named defendant, a resident of Springfield, Missouri, willfully made




      Case 6:17-cr-03142-BCW
        Case  6:17-cr-03142-BCWDocument 24-1
                                 Document 11 Filed
                                              Filed08/14/19
                                                    12/18/17 Page
                                                              Page83 of 4113
                                                                   1 of                               83
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 84 of 113



and subscribed a joint U.S. Individual Income Tax Return, IRS Form 1040, for the calendar year

2013, which was verified by a written declaration that it was made under the penalties of perjury

and which he did not believe to be true and correct as to every material matter.    That joint U.S.

Individual Income Tax Return, which was prepared and signed in the Western District of

Missouri, and was filed with the Internal Revenue Service, reported on line 22 total income of

$76,829.00, whereas, as he then and there knew, he had received additional income totaling at

least $776,340.42, namely, funds obtained from Alternative Opportunities, Inc.; in violation of

Title 26, United States Code, Section 7206(1).

       2.      On December 18, 2018, the Information, consisting of a single count and a

forfeiture allegation, was filed in the instant case, and defendant Donald Andrew Jones waived

indictment, entered his plea of guilty.   The Information alleges that from in or about April 2011,

until in or about January 2017, in Greene County, Missouri, in the Western District of Missouri,

and elsewhere, the defendant, Donald Andrew Jones, in violation of Title 18, United States

Code, Section 371, conspired and agreed with Person #1, Person #2, Person #3, Person #4,

Person #7, and with others known and unknown to the United States Attorney, to execute a

scheme whereby Person #1, Person #2, Person #3, and Person #4, being agents of Alternative

Opportunities, Inc., and Preferred Family Healthcare, Inc., organizations receiving in each

one-year period from July 1, 2010, through June 30, 2017, benefits in excess of $10,000 under

the Federal programs set forth above, embezzled, stole, obtained by fraud, and without authority

knowingly converted to their use, property worth at least $5,000 and under the care, custody, and

control of such organization, that is funds totaling approximately $973,807.28; in violation of

Title 18, United States Code, Section 666(a)(1)(A) and (a)(2).


                                                  2




      Case 6:17-cr-03142-BCW
        Case  6:17-cr-03142-BCWDocument 24-1
                                 Document 11 Filed
                                              Filed08/14/19
                                                    12/18/17 Page
                                                              Page84 of 4113
                                                                   2 of                               84
         Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 85 of 113



        3.       Both the instant criminal case filed against Donald Andrew Jones, and Counts

One and Three of United States v. David Carl Hayes, Case No. 17-03070-01-CR-S-BCW, arise

out of the same investigation and set of facts, i.e., both stole from the same charity, an

organization receiving annual benefits in excess of $10,000 under Federal programs, in the same

time period, in Greene County, within the Western District of Missouri.

        4.       The United States notes that on June 12, 2017, Mr. Hayes’s plea of guilty was

accepted by Judge Wimes (Doc. 13), and on October 3, 2017 the final Pre-Sentence Investigation

Report was filed in that case (Doc. 18). Subsequently, on November 21, 2017, the United

States was informed that David Carl Hayes died, apparently by suicide.          Upon completion of

the investigation into the circumstances of Mr. Hayes’s death, and receipt by the United States of

a death certificate, the United States plans to file a motion to dismiss that criminal matter.

        5.       However, as required by United States Attorney’s Office policy, and in the

interest of promoting judicial economy and efficiency, the United States respectfully suggests

that the criminal proceedings for these related criminal cases should be presided over by a single

District Court Judge. Having a single judge preside over related cases is a more efficient use of

judicial resources since only one judge needs to acquire a familiarity with the relevant facts.

When related cases are filed, the judge who presides over the first filed case should preside over

the later filed cases. 1

        WHEREFORE, the United States respectfully moves for an order transferring the

above-captioned matter to the Honorable Brian C. Wimes, the District Court Judge, who has the

lowest numbered or first filed of these related cases.

        1
        See Local Civil Rule 83.9, which states a preference for related cases to be heard by the
judge assigned to the lowest numbered or first filed case.

                                                  3




       Case 6:17-cr-03142-BCW
         Case  6:17-cr-03142-BCWDocument 24-1
                                  Document 11 Filed
                                               Filed08/14/19
                                                     12/18/17 Page
                                                               Page85 of 4113
                                                                    3 of                             85
       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 86 of 113



                                              Respectfully submitted,

                                              THOMAS M. LARSON
                                              Acting United States Attorney


                                      By      /s/ Steven M. Mohlhenrich
                                              STEVEN M. MOHLHENRICH
                                              Assistant United States Attorney
                                              901 St. Louis Street, Suite 500
                                              Springfield, Missouri 65806-2511
                                              (417) 831-4406



                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was delivered on
December 18, 2017, to the CM/ECF system of the United States District Court for the
Western District of Missouri for electronic delivery to all counsel of record.


                                           /s/ Steven M. Mohlhenrich
                                           STEVEN M. MOHLHENRICH
                                           Assistant United States Attorney




                                         4




     Case 6:17-cr-03142-BCW
       Case  6:17-cr-03142-BCWDocument 24-1
                                Document 11 Filed
                                             Filed08/14/19
                                                   12/18/17 Page
                                                             Page86 of 4113
                                                                  4 of                 86
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 87 of 113




 1

 2               IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
 3                             SOUTHERN DIVISION

 4   UNITED STATES OF AMERICA,     ) Case No. 17-03142-01-CR-S-RK
                                   )
 5             Plaintiff,          ) Springfield, Missouri
                                   ) December 18, 2017
 6   v.                            )
                                   )
 7   DONALD ANDREW JONES,          )
                                   )
 8             Defendant.          )
     ______________________________)
 9
               TRANSCRIPT OF HEARING ON WAIVER OF INDICTMENT,
10             FILING OF INFORMATION AND PLEA TO INFORMATION
                     BEFORE THE HONORABLE DAVID P. RUSH
11                     UNITED STATES MAGISTRATE JUDGE

12   APPEARANCES:

13   For the Plaintiff:                Mr. Steven M. Mohlhenrich
                                       Assistant United States Attorney
14                                     901 St. Louis St., Ste. 500
                                       Springfield, MO 65806
15                                     (417) 831-4406

16   For the Defendant:                Mr. Alan J. Tauber
                                       1221 Locust St., 3rd Floor
17                                     Philadelphia, PA 19107
                                       (215) 575-0702
18
     Court Audio Operator:             Ms. Karla Berziel
19
     Transcribed by:                   Rapid Transcript
20                                     Lissa C. Whittaker
                                       1001 West 65th Street
21                                     Kansas City, MO 64113
                                       (816) 914-3613
22

23

24
     Proceedings recorded by electronic sound recording, transcript
25   produced by transcription service.



         Case 6:17-cr-03142-BCW
           Case 6:17-cr-03142-BCWDocument
                                  Document24-1
                                            13 Filed
                                               Filed 08/14/19
                                                     12/27/17 Page
                                                              Page 87
                                                                   1 ofof13
                                                                          113   87
             Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 88 of 113



                                                                                 2

 1                        (Court in Session at 9:02 a.m.)

 2               THE COURT:    Calling in United States vs. Donald Andrew

 3   Jones.    The defendant appears in person along with his attorney,

 4   Mr. Alan Tauber.      The United States appears by Assistant United

 5   States Attorney, Mr. Steve Mohlhenrich.          This matter is set this

 6   morning for a Waiver of Indictment, the filing of a one-count

 7   Information which also contains a Forfeiture Allegation and then

 8   a plea to the Information and the Forfeiture Allegation pursuant

 9   to a written Plea Agreement.        Mr. Jones, have you seen the

10   Information that the Government proposes to file in your case?

11               MR. JONES:    Yes, I have, Your Honor.

12               THE COURT:    And, Mr. Tauber, if you don’t mind, these

13   microphones are directional -- yeah.         Thank you.    I can hear just

14   fine but our transcriptionist sometimes has a little difficulty

15   picking up and so I want you to know I can hear you just fine but

16   I want to make sure that she’s able to transcribe the hearing.

17   Mr. Jones, do you understand that because the maximum penalty

18   contained in the Information exceeds one year, that you have an

19   absolute right to have that matter presented to the federal Grand

20   Jury?

21               MR. JONES:    Yes, I do, Your Honor.

22               THE COURT:    Now I’m going to briefly describe for you

23   the Grand Jury process and then I’ll ask you just two follow-up

24   questions in relationship to the Waiver of Indictment.            A Grand

25   Jury would consist of not more than 23 persons and not more than



         Case 6:17-cr-03142-BCW
           Case 6:17-cr-03142-BCWDocument
                                  Document24-1
                                            13 Filed
                                               Filed 08/14/19
                                                     12/27/17 Page
                                                              Page 88
                                                                   2 ofof13
                                                                          113        88
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 89 of 113



                                                                                  3

 1   16 persons and they would listen to the evidence presented by the

 2   United States.    If not satisfied with the scope of that evidence,

 3   they could subpoena evidence themselves.         And, if, after hearing

 4   it all, they found probable cause to believe that this offense

 5   had been committed and you committed it, then they would return

 6   an Indictment and that would be the charge against you.            If they

 7   did not so find this charge could not be filed.          The only way

 8   that the Government can file this Information without going

 9   through the Grand Jury process is with your informed knowledge

10   and consent.    Now, you and your attorney have signed a Waiver of

11   Indictment.    Do you understand your right to have this matter

12   presented to the federal Grand Jury?

13            MR. JONES:     Yes, I do, Your Honor.

14            THE COURT:     And is it your desire to give up that right

15   understanding that that will allow the Government to file this

16   Information?

17            MR. JONES:     Yes, I do, Your Honor.

18            THE COURT:     I am going to sign the Waiver of Indictment

19   and find that it has been made with the defendant’s informed

20   knowledge and consent, and the record should reflect that the

21   Information is hereby filed.      Mr. Jones, you have also signed a

22   consent to have these proceedings for a plea of guilty before a

23   United States Magistrate Judge, with the understanding that a

24   United States District Judge, a judge of higher jurisdiction,

25   will keep your case for acceptance of the plea of guilty and



         Case 6:17-cr-03142-BCW
           Case 6:17-cr-03142-BCWDocument
                                  Document24-1
                                            13 Filed
                                               Filed 08/14/19
                                                     12/27/17 Page
                                                              Page 89
                                                                   3 ofof13
                                                                          113         89
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 90 of 113



                                                                                 4

 1   sentencing.    Even though you signed this consent you have a

 2   right, if you wish, to appear before a United States District

 3   Judge, a judge of higher jurisdiction, for these proceedings.              At

 4   any appearance before the District Judge, you’re presumed

 5   innocent until such time, if ever, as the Government establishes

 6   your guilt beyond a reasonable doubt to the satisfaction of the

 7   judge or jury.    You always have a right to be present and to

 8   confront and cross-examine witnesses.        You have a right to use

 9   the power of the court to subpoena evidence on your behalf and

10   you have a right to testify or not testify as you would choose.

11   And if you chose not to testify it would not be held against you

12   as that is your right.       If, after understanding the charge

13   against you, the range of punishment, if convicted, and your

14   right to appear before a District Judge, if you wish, you may

15   waive or give up that right and proceed this morning before the

16   Magistrate Judge.       As I indicated, you have also signed such a

17   consent.    Do you understand that you have a right to appear

18   before a United States District Judge, a judge of higher

19   jurisdiction, for these proceedings?

20              MR. JONES:    Yes, I do, Your Honor.

21              THE COURT:    And is it your desire to give up that right

22   and proceed this morning before the Magistrate Judge?

23              MR. JONES:    Yes, it is.

24              THE COURT:    Mr. Jones, do you understand the charge

25   against you in Count One of the Information that’s been filed in



         Case 6:17-cr-03142-BCW
           Case 6:17-cr-03142-BCWDocument
                                  Document24-1
                                            13 Filed
                                               Filed 08/14/19
                                                     12/27/17 Page
                                                              Page 90
                                                                   4 ofof13
                                                                          113        90
             Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 91 of 113



                                                                                5

 1   this case?

 2               MR. JONES:    Yes, I do, Your Honor.

 3               THE COURT:    And do you understand that if convicted of

 4   the charge in the Information which is -- there is only one count

 5   in the Information.       You understand that the maximum penalty the

 6   court may impose is not more than five years imprisonment, not

 7   more than a $250,000 fine, not more than three years supervised

 8   release, mandatory restitution, and a $100 mandatory special

 9   assessment?

10               MR. JONES:    Yes, I do, Your Honor.

11               THE COURT:    To the charge in the Information, how do you

12   wish to plead, guilty or not guilty?

13               MR. JONES:    I plead guilty.

14               THE COURT:    Do you understand the Forfeiture Allegation

15   set forth in the information that’s been filed in this case?

16               MR. JONES:    I do, Your Honor.

17               THE COURT:    Do you understand that if you admit those

18   allegations that your interest in the property listed in the

19   Forfeiture Allegation would be forfeited to the United States?

20               MR. JONES:    Yes, Your Honor.

21               THE COURT:    And do you admit those allegations?

22               MR. JONES:    Yes, I do, Your Honor.

23               THE COURT:    Would you please rise and raise your right

24   hand?

25                    DONALD ANDREW JONES, DEFENDANT, SWORN



         Case 6:17-cr-03142-BCW
           Case 6:17-cr-03142-BCWDocument
                                  Document24-1
                                            13 Filed
                                               Filed 08/14/19
                                                     12/27/17 Page
                                                              Page 91
                                                                   5 ofof13
                                                                          113       91
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 92 of 113



                                                                                6

 1            THE COURT:     Mr. Jones, has anyone made any threat of any

 2   kind to force you to plead guilty or give up any of the other

 3   rights that we’ve discussed this morning?

 4            MR. JONES:     No, Your Honor.

 5            THE COURT:     You’ve signed a Plea Agreement.        Have you

 6   read that agreement and gone over it with your attorney?

 7            MR. JONES:     Yes, I have, Your Honor.

 8            THE COURT:     Do you understand what’s contained within

 9   the Plea Agreement?

10            MR. JONES:     Yes, I do, Your Honor.

11            THE COURT:     Other than what is contained in the Plea

12   Agreement, has anyone made any promise of any kind to induce you

13   or overcome your will to get you to plead guilty or give up any

14   of the other rights we’ve discussed this morning?

15            MR. JONES:     No, Your Honor.

16            THE COURT:     I mentioned to you that there was a

17   supervised release term of not more than three years that could

18   be imposed in your case.      Do you understand that if that term

19   were imposed and then revoked for any reason, that you could be

20   required to serve an additional term of imprisonment of not more

21   than two years, and if that happened, you would receive no credit

22   for any other time you had spent either in custody or on release?

23            MR. JONES:     Yes, Your Honor.

24            THE COURT:     And do you understand that the District

25   Court could then impose an additional term of supervised release,



         Case 6:17-cr-03142-BCW
           Case 6:17-cr-03142-BCWDocument
                                  Document24-1
                                            13 Filed
                                               Filed 08/14/19
                                                     12/27/17 Page
                                                              Page 92
                                                                   6 ofof13
                                                                          113       92
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 93 of 113



                                                                                7

 1   which is governed by the maximum of the statute, minus any time

 2   you’d spent in custody as a result of a violation?

 3            MR. JONES:     I understand, Your Honor.

 4            THE COURT:     Do you understand that from a sentence

 5   imposed in your case that there is no parole?

 6            MR. JONES:     Yes, Your Honor.

 7            THE COURT:     Do you understand that there are Sentencing

 8   Guidelines to which the District Court or the sentencing court

 9   would refer to in an advisory capacity when attempting to fashion

10   a reasonable sentence in your case?

11            MR. JONES:     Yes, Your Honor.

12            THE COURT:     There are guideline calculations in your

13   Plea Agreement.    Have you discussed the guidelines with your

14   attorney?

15            MR. JONES:     Yes, sir.

16            THE COURT:     And do you understand them?

17            MR. JONES:     Yes, I do, Your Honor.

18            THE COURT:     Do you understand that the final decision as

19   to how the guidelines are calculated and ultimately what sentence

20   will be imposed rests with the District Judge?

21            MR. JONES:     Yes, I do, Your Honor.

22            THE COURT:     If the District Judge would calculate the

23   guidelines differently from what is in the Plea Agreement, and

24   from what you’ve discussed with your attorney, that fact would

25   not give you the right to withdraw or change your plea of guilty.



         Case 6:17-cr-03142-BCW
           Case 6:17-cr-03142-BCWDocument
                                  Document24-1
                                            13 Filed
                                               Filed 08/14/19
                                                     12/27/17 Page
                                                              Page 93
                                                                   7 ofof13
                                                                          113       93
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 94 of 113



                                                                                     8

 1   Do you understand that?

 2            MR. JONES:     Yes, I do, Your Honor.

 3            THE COURT:     Once the District Judge establishes the

 4   advisory guideline range, in some circumstances, you could be

 5   sentenced above that range and, in other circumstances, you could

 6   be sentenced below that range.       And again, the judge’s decision,

 7   if you disagreed, would not give you the right to withdraw your

 8   plea of guilty.    Do you understand that?

 9            MR. JONES:     Yes, I do, Your Honor.

10            THE COURT:     Now, Mr. Jones, you have a right to a trial

11   by jury with all the protections that I explained to you at the

12   beginning of these proceedings.       Do you understand your right to

13   a trial by jury?

14            MR. JONES:     Yes, I do, Your Honor.

15            THE COURT:     And do you understand that if the court

16   accepts your plea of guilty that there won’t be a trial?

17            MR. JONES:     Yes, I do, Your Honor.

18            THE COURT:     I’m going to ask you about the offense

19   charged in the Information and in the Forfeiture Allegation.                I

20   would remind you that you are under oath.         You must answer

21   truthfully.   Any false answers could result in charges of false

22   swearing or perjury.     You always have the right to remain silent.

23   And I want to refer you to your Plea Bargain Agreement,

24   specifically page 2 -- the top of page 2, Paragraph 3 or Section

25   3, which is entitled in bold Factual Basis for Guilty Plea.                That



         Case 6:17-cr-03142-BCW
           Case 6:17-cr-03142-BCWDocument
                                  Document24-1
                                            13 Filed
                                               Filed 08/14/19
                                                     12/27/17 Page
                                                              Page 94
                                                                   8 ofof13
                                                                          113            94
             Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 95 of 113



                                                                                9

 1   Section 3 starts at the top of page 2 and then continues on until

 2   the middle of page 21.       Have you read Section 3 and gone over it

 3   with Mr. Tauber?

 4               MR. JONES:    Yes, I have, Your Honor.

 5               THE COURT:    And are the statements contained in Section

 6   3 true?

 7               MR. JONES:    Yes, Your Honor.

 8               THE COURT:    Mr. Tauber, you’ve had access to the

 9   Government’s discovery file in this case, have you not?

10               MR. TAUBER:    Yes, Your Honor.

11               THE COURT:    And based upon your review of the discovery

12   file, are you satisfied if put to proof, that the United States

13   could make a submissible case as to all the elements pertaining

14   to Count One of the Information and the Forfeiture Allegation set

15   forth in the Information as set forth in Section 3 of the Plea

16   Agreement?

17               MR. TAUBER:    Yes, I am.

18               THE COURT:    There is an adequate factual basis for the

19   plea of guilty to the Information and the Forfeiture Allegation.

20   I find that the plea is voluntary and did not result from force,

21   threats or promises other than those set forth in the Plea

22   Agreement.     Mr. Jones, you are represented in this case by Mr.

23   Tauber.     Have you had enough time to talk with him about your

24   case?

25               MR. JONES:    Yes, I have, Your Honor.



         Case 6:17-cr-03142-BCW
           Case 6:17-cr-03142-BCWDocument
                                  Document24-1
                                            13 Filed
                                               Filed 08/14/19
                                                     12/27/17 Page
                                                              Page 95
                                                                   9 ofof13
                                                                          113       95
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 96 of 113



                                                                                10

 1            THE COURT:     Are you satisfied with the advice that he’s

 2   given you?

 3            MR. JONES:     Yes, I am, Your Honor.

 4            THE COURT:     The law requires me to ask you if this

 5   morning you are on any medication prescribed by a physician or

 6   any drugs or alcohol of any kind which would affect your ability

 7   to understand these proceedings?

 8            MR. JONES:     No, Your Honor.

 9            THE COURT:     The Plea Bargain Agreement that you’ve

10   signed contains what we refer to as an appeal waiver.            And I’d

11   like to direct you again back to your Plea Bargain Agreement.

12   This time to the middle of page 32.        Excuse me, it’s actually

13   Paragraph 16 on page 33.      Direct your attention to Paragraph 16

14   on page 33 which is entitled in bold Waiver of Appellate and

15   Post-Conviction Rights.     Have you read Paragraph 16 and gone over

16   it with your attorney?

17            MR. JONES:     Yes, I have, Your Honor.

18            THE COURT:     And do you understand that by signing this

19   Plea Agreement that you’ve given up those rights to appeal as set

20   forth in Paragraph 16?

21            MR. JONES:     Yes, I have, Your Honor.       Yes, I do, Your

22   Honor.

23            THE COURT:     Understanding that and the other matters

24   that we’ve discussed this morning, is it your desire for the

25   court to accept the plea of guilty?



         Case
          Case6:17-cr-03142-BCW
                6:17-cr-03142-BCW Document
                                   Document24-1 Filed 12/27/17
                                            13 Filed  08/14/19 Page
                                                               Page 10
                                                                    96 of
                                                                       of 13
                                                                          113        96
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 97 of 113



                                                                                11

 1             MR. JONES:    Yes, Your Honor.

 2             THE COURT:    Mr. Mohlhenrich, on behalf of the United

 3   States, do you have any other record under Rule 11 that you think

 4   I need to make?

 5             MR. MOHLHENRICH:     No, Your Honor.     Thank you.

 6             THE COURT:    Mr. Tauber, on behalf of the defendant, do

 7   you have any other record under Rule 11 you think I need to make?

 8             MR. TAUBER:    No, Your Honor.

 9             THE COURT:    I will recommend the plea of guilty be

10   accepted and I will order a Presentence Investigation to be

11   conducted by the Probation Office.        Mr. Jones, I’ve been advised

12   that the United States is not asking for detention in this

13   matter.   Therefore -- is that correct, Mr. Mohlhenrich?

14             MR. MOHLHENRICH:     That’s correct, Your Honor.

15             THE COURT:    Therefore, I have prepared a bond and order

16   setting conditions of release which you’ve reviewed with the

17   Pretrial Services Officer and you’ve signed them.           Do you

18   understand the conditions of your release and the penalties

19   should you violate any or fail to appear?

20             MR. JONES:    Yes, I do, Your Honor.

21             THE COURT:    And do you agree to abide by them?

22             MR. JONES:    Yes, I do, Your Honor.

23             THE COURT:    I will order you released on these

24   conditions.   If I haven’t already made this record, I will order

25   a Presentence Investigation -- all right -- to be conducted by



         Case
          Case6:17-cr-03142-BCW
                6:17-cr-03142-BCW Document
                                   Document24-1 Filed 12/27/17
                                            13 Filed  08/14/19 Page
                                                               Page 11
                                                                    97 of
                                                                       of 13
                                                                          113        97
             Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 98 of 113



                                                                                   12

 1   the Probation Office.        Anything further from either side?

 2               MR. MOHLHENRICH:      No, Your Honor.     Thank you.

 3               MR. TAUBER:     No, no.    Thank you.

 4               THE COURT:     All right.    Mr. Jones, good luck to you,

 5   sir.

 6               MR. JONES:     Thank you, sir.

 7               THE COURT:     With that, we’ll be in recess.

 8                         (Court Adjourned at 9:14 a.m.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



            Case
             Case6:17-cr-03142-BCW
                   6:17-cr-03142-BCW Document
                                      Document24-1 Filed 12/27/17
                                               13 Filed  08/14/19 Page
                                                                  Page 12
                                                                       98 of
                                                                          of 13
                                                                             113        98
          Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 99 of 113



                                                                                13

 1

 2

 3

 4
               I certify that the foregoing is a correct transcript
 5   from the electronic sound recording of the proceeding in the
     above-entitled matter.
 6

 7
               /s/ Lissa C. Whittaker               December 27, 2017
 8             Signature of transcriber                  Date

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



         Case
          Case6:17-cr-03142-BCW
                6:17-cr-03142-BCW Document
                                   Document24-1 Filed 12/27/17
                                            13 Filed  08/14/19 Page
                                                               Page 13
                                                                    99 of
                                                                       of 13
                                                                          113        99
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 100 of 113




Case 6:17-cr-03142-BCW
   Case                 Document
        6:17-cr-03142-BCW        24-114 Filed
                           Document      Filed08/14/19
                                               12/28/17 Page
                                                         Page100
                                                              1 ofof1113   100
     Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 101 of 113


MIME−Version:1.0
From:ecfMOW.notification@mow.uscourts.gov
To:cmecf_atynotifications@mow.uscourts.gov
Bcc:
−−Case Participants: Alan J. Tauber (atauber@lindyandtauber.com), Steven M. Mohlhenrich
(caseview.ecf@usdoj.gov, jacki.dean−swineburg@usdoj.gov, shawnette.cameron@usdoj.gov,
steven.mohlhenrich@usdoj.gov), Lisa G. Nouri (lisanouri_atty@hotmail.com), District Judge
Roseann Ketchmark (courtney_stout@mow.uscourts.gov, elizabeth_russell@mow.uscourts.gov,
madison_perry@mow.uscourts.gov, roseann_ketchmark@mow.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:6028550@mow.uscourts.gov
Subject:Activity in Case 6:17−cr−03142−RK USA v. Jones Order on Motion to Appear Pro Hac
Vice
Content−Type: text/html

                                           U.S. District Court

                                      Western District of Missouri

Notice of Electronic Filing


The following transaction was entered on 1/2/2018 at 2:21 PM CST and filed on 1/2/2018

Case Name:       USA v. Jones
Case Number:     6:17−cr−03142−RK
Filer:
Document Number: 15(No document attached)
Docket Text:
ORDER granting [14] motion to appear pro hac vice entered by Clerk of Court 1400 U.S.
Courthouse, 222 John Q. Hammons Parkway, Springfield, Missouri 65806.

Counsel is entered as to Donald Andrew Jones (1) This is a TEXT ONLY ENTRY. No document is
attached.(Geiser, Angel)


6:17−cr−03142−RK−1 Notice has been electronically mailed to:

Lisa G. Nouri    lisanouri_atty@hotmail.com

Steven M. Mohlhenrich steven.mohlhenrich@usdoj.gov, CaseView.ECF@usdoj.gov,
Jacki.Dean−Swineburg@usdoj.gov, shawnette.cameron@usdoj.gov

Alan J. Tauber   atauber@lindyandtauber.com

6:17−cr−03142−RK−1 It is the filer's responsibility for noticing the following parties by other means:




    Case 6:17-cr-03142-BCW Document 24-1 Filed 08/14/19 Page 101 of 113                                  101
           Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 102 of 113



                          IN THH HNITHD HTHTHH DIHTRICT CHHRT
                         FHR THH H HHTHRN DIHTRICT HF H IHHHHRI
                                HHHTHH HHTHRN DIHIHIHN

HNITHD HTHTHHHF HH HRICHH                           H
                                                    H
                               HlaintiffH           H
                                                    H
HsH                                                 H      Case NoH17H03142H01HCRHHHRK
                                                    H
DHNHHD HNDRHH HHNHHH                                H
                                                    H
                               DefendantH           H

                                               HRDHR

        On 12/18/2017, defendant appeared before United States Magistrate Judge David P. Rush and
entered a plea of guilty to the sole Count contained in the pnformation filed 12/18/2017 (doc. 2). On
12/18/2017, Judge Rush issued his Reportand Recommendation (doc. 7).
        Upon careful and independent review, this Court finds that defendantps plea was knowledgeable
and voluntary and that the offense charged is supported by an independent basis in fact containing each
of the essential elements of such offense. Accordingly, this Court hereby adopts and incorporates as its
own Opinion and Order the Report and Recommendation of United States Magistrate Judge David P.
Rush.
        Accordingly, it is hereby ORDERED that defendantps plea of guilty is accepted and defendant is
adjudged guilty. The defendantps sentencing hearing will be scheduled and the parties notified of the
date and time of sentencing.
        SO ORDERED.


                                                    s/ Roseann A. Ketchmark
                                                    ROSEANN A. KETCpMARK, JUDGE
                                                    UNpTED STATES DpSTRpCT COURT

DATED: January 3, 2018.




         Case 6:17-cr-03142-BCW
            Case                 Document
                 6:17-cr-03142-BCW        24-116 Filed
                                    Document      Filed08/14/19
                                                        01/03/18 Page
                                                                  Page102
                                                                       1 ofof1113                     102
     Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 103 of 113


MIME−Version:1.0
From:ecfMOW.notification@mow.uscourts.gov
To:cmecf_atynotifications@mow.uscourts.gov
Bcc:
−−Case Participants: Alan J. Tauber (atauber@lindyandtauber.com), Steven M. Mohlhenrich
(caseview.ecf@usdoj.gov, jacki.dean−swineburg@usdoj.gov, shawnette.cameron@usdoj.gov,
steven.mohlhenrich@usdoj.gov), Lisa G. Nouri (lisanouri_atty@hotmail.com), District Judge
Roseann Ketchmark (courtney_stout@mow.uscourts.gov, elizabeth_russell@mow.uscourts.gov,
madison_perry@mow.uscourts.gov, roseann_ketchmark@mow.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:6032886@mow.uscourts.gov
Subject:Activity in Case 6:17−cr−03142−RK USA v. Jones Order on motion for order
Content−Type: tept/html

                                           HH
                                            HHDistrict Court

                                      H estern District of H issouri

Notice of Electronic Filing


The following transaction was entered on 1/4/2018 at 10:34 AM CST and filed on 1/4/2018

Case Name:       USA v. Jones
Case Number:     6:17−cr−03142−RK
Filer:
Document Number: 17(No document attached)
Docket Text:
ORDER granting [11] motion for order to Transfer and Notice of Related Cases Pursuant to
Local Rule 83.9 as to Donald Andrew Jones (1). Signed on January 4, 2018 by District Judge
Roseann Ketchmark. This is a TEXT ONLY ENTRY. No document is attached.(Wheeler,
LaTandra)


6:17−cr−03142−RK−1 Notice has been electronically mailed to:

Lisa G. Nouri    lisanouri_atty@hotmail.com

Steven M. Mohlhenrich steven.mohlhenrich@usdoj.gov, CaseView.ECF@usdoj.gov,
Jacki.Dean−Swineburg@usdoj.gov, shawnette.cameron@usdoj.gov

Alan J. Tauber   atauber@lindyandtauber.com

6:17−cr−03142−RK−1 It is the filer's responsibility for noticing the following parties by other means:




   Case 6:17-cr-03142-BCW Document 24-1 Filed 08/14/19 Page 103 of 113                                   103
     Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 104 of 113


MIME−Version:1.0
From:ecfMOW.notification@mow.uscourts.gov
To:cmecf_atynotifications@mow.uscourts.gov
Bcc:
−−Case Participants: Alan J. Tauber (atauber@lindyandtauber.com), Steven M. Mohlhenrich
(caseview.ecf@usdoj.gov, jacki.dean−swineburg@usdoj.gov, shawnette.cameron@usdoj.gov,
steven.mohlhenrich@usdoj.gov), Lisa G. Nouri (lisanouri_atty@hotmail.com), District Judge
Brian C. Wimes (shelly_carritt@mow.uscourts.gov), District Judge Roseann Ketchmark
(courtney_stout@mow.uscourts.gov, elizabeth_russell@mow.uscourts.gov,
madison_perry@mow.uscourts.gov, roseann_ketchmark@mow.uscourts.gov)
−−Non Case Participants: ProbationAll (mow_dqa@mow.uscourts.gov), Statistics Clerk
(kendra_travis@mow.uscourts.gov)
−−No Notice Sent:

Message−Id:6032901@mow.uscourts.gov
Subject:Activity in Case 6:17−cr−03142−BCW USA v. Jones Order Transferring/Reassigning            Case
Content−Type: tept/html

                                           HH
                                            HHDistrict Court

                                      H estern District of H issouri

Notice of Electronic Filing


The following transaction was entered on 1/4/2018 at 10:37 AM CST and filed on 1/4/2018

Case Name:       USA v. Jones
Case Number:     6:17−cr−03142−pCp
Filer:
Document Number: 18(No document attached)
Docket Text:
 ORDER TRANSFERRING CASE as to Donald Andrew Jones. Case transferred to District
Judge Brian C. Wimes for all further proceedings. District Judge Roseann Ketchmark no
longer assigned to case. Signed on January 4, 2018 by District Judge Roseann
Ketchmark.This is a TEXT ONLY ENTRY. No document is attached.(Wheeler, LaTandra)


6:17−cr−03142−HCH −1 Notice has been electronically mailed to:

Lisa G. Nouri    lisanouri_atty@hotmail.com

Steven M. Mohlhenrich steven.mohlhenrich@usdoj.gov, CaseView.ECF@usdoj.gov,
Jacki.Dean−Swineburg@usdoj.gov, shawnette.cameron@usdoj.gov

Alan J. Tauber   atauber@lindyandtauber.com

6:17−cr−03142−HCH −1 It is the filer's responsibility for noticing the following parties by other means:




   Case 6:17-cr-03142-BCW Document 24-1 Filed 08/14/19 Page 104 of 113                                104
       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 105 of 113



                 IN THH HNITHD HTHTHH DIHTRICT CHHRT FHR THH
                         H HHTHRN DIHTRICT HF H IHHHHRI
                               HHHTHHRN DIHIHIHN

 HNITHD HTHTHHHF HH HRICHH

                           HlaintiffH

        HH                                          Case NoH17H03142H01HCRHHHHCH

 DHNHHD HNDRHH HHNHHH

                            DefendantH


            H HTIHN HF THH HNITHD HTHTHH FHR H HRHHIH INHRH HRDHR
                 HF FHRFHITHRHHH ITH HHHHHRTINH HHHHHHTIHNH

       The United States of America, by its undersigned counsel, respectfully submits its Motion

for a Preliminary Order of Forfeiture in the abovepentitled case for the reasons set forth in the

following supporting suggestions. A proposed order is submitted with this motion.

                                HHHHHRTINH HHHHHHTIHNH

       1.      On December 18, 2017, the United States Attorneyps Office for the p estern District

of Missouri filed a onepcount pnformation against the defendant Donald Andrew Jones. Count

One charged that the defendant conspired and agreed with others known and unknown to the

United States, to epecute a scheme whereby agents of Alternative Opportunities, pnc., and

Preferred Family pealthcare, pnc., organipations receiving in each onepyear period from July 1,

2010, through June 30, 2017, benefits in epcess of p10,000 under Federal programs, embeppled,

stole, obtained by fraud, and without authority knowingly converted to their use, property worth

at least p5,000 and under the care, custody, and control of such organipation, that is funds totaling

appropimately pp73,807.28, in violations of 18 U.S.C. pp 371 and 666(a)(1)(A) and (a)(2).




     Case 6:17-cr-03142-BCW
        Case                 Document
             6:17-cr-03142-BCW        24-119 Filed
                                Document      Filed08/14/19
                                                    03/09/18 Page
                                                              Page105
                                                                   1 ofof6113                           105
       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 106 of 113



       2.      The Forfeiture Allegation of the pnformation sought a personal money judgment

against the defendant Donald Andrew Jones for the amount pp78,807.28
                                                                   , pursuant to 18 U.S.C. p

p81(a)(1)(C) and 28 U.S.C. p 2461, in that such sum in the aggregate, constitutes, or is derived

from, proceeds traceable to the offenses set forth in Count One.

       3.      On December 18, 2017, the defendant Donald Andrew Jones entered into a plea

agreement with the United States in which he agreed to plead guilty to Count One of the

pnformation charging violations of 18 U.S.C. p 371pand consented to the entry of a money

judgment in the amount of pp73,807.28.

       4.      The Courtps jurisdiction in this matter is founded upon 18 U.S.C. pp81(a)(1)(C),

which provides that:

               Any property, real or personal, which constitutes or is derived from
               proceeds traceable to a violation of . . . . of this title, or any offense
               constituting pspecified unlawful activityp(as defined in section 1p56(c)(7)
               of this title), or a conspiracy to commit such offense

and 28 U.S.C. p2461(c), provides that:

               pf a person is charged in a criminal case with a violation of Act of Congress
               for which the civil or criminal forfeiture of property is authoriped, the
               Government may include notice of the forfeiture in the indictment or
               information pursuant to the Federal Rules of Criminal Procedure. pf the
               defendant is convicted of the offense giving rise to the forfeiture, the court
               shall order the forfeiture of the property as part of the sentence in the
               criminal case pursuant to the Federal Rules of Criminal Procedure and
               section 3554 of Title 18 United States Code. The procedures in section 413
               of the Controlled Substance Act (21 U.S.C. p853) apply to all stages of a
               criminal forfeiture proceedings, epcept that subsection (d) of such section
               applies only in cases in which the defendant is convicted of a violation of
               such Act.



       5.      The United States has not, as of this date, identified specific assets that were derived




                                                  2

     Case 6:17-cr-03142-BCW
        Case                 Document
             6:17-cr-03142-BCW        24-119 Filed
                                Document      Filed08/14/19
                                                    03/09/18 Page
                                                              Page106
                                                                   2 ofof6113                             106
       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 107 of 113



from the offense for which the defendant has been convicted. Nor has the United States identified

any property of the defendant that could be forfeited as a substitute asset in accordance with 21

U.S.C. p853(p).

       6.        Accordingly, the United States seeks the entry of an Order of Forfeiture consisting

of a personal money judgment against the defendant in the amount of pp73,807.28, pursuant to

Rule 32.2(b)(2)(C). The United States repuests that the Court orally announce the amount of the

money judgment at the time of sentencing and that the Court include the amount of the money

judgment in its Judgment and Commitment Order. See Federal Rules of Criminal Procedure

32.2(b)(4)(p).

       7.        The entry of an Order of Forfeiture in the form of a personal money judgment is

specifically authoriped by Rule 32.2(b)(1) and (c)(1) of the Federal Rules of Criminal Procedure.

Such orders of forfeiture are commonplace. See United States v. Baker, 227 F.3d p55 (7th Cir.

2000) (a forfeiture order may include a money judgment for the amount of money involved in the

money laundering offensepthe money judgment acts as a lien against the defendant personally for

the duration of his prison term and beyond)pUnited States v. Candelaria-Silva, 166 F.3d 1p(1st

Cir. 1ppp) (criminal forfeiture order may take several forms: money judgment, directly forfeitable

property, and substitute assets)pUnited States v. Davis, 177 F. Supp.2d 470 (E.D. Va. 2001) (same,

following Candelaria-Silva)pUnited States v. Conner, 752 F.2d 566, 576 (11th Cir. 1p85) (because

criminal forfeiture is in personam, it follows defendantpit is a money judgment against the

defendant for the amount of money that came into his hands illegallypthe Government is not

repuired to trace the money to any specific asset)pUnited States v. Ginsburg, 773 F.2d 7p8, 801p

02 (7th Cir. 1p85) (en banc) (criminal forfeiture is a personal judgment that repuires the defendant




                                                  3

     Case 6:17-cr-03142-BCW
        Case                 Document
             6:17-cr-03142-BCW        24-119 Filed
                                Document      Filed08/14/19
                                                    03/09/18 Page
                                                              Page107
                                                                   3 ofof6113                          107
       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 108 of 113



to pay the total amount derived from the criminal activity, pregardless of whether the specific

dollars received from that activity are still in his possessionp)pUnited States v. Amend, 7p1 F.2d

1120, 1127 (4th Cir. 1p86) (same)pUnited States v. Robilotto, 828 F.2d p40, p4p(2d Cir. 1p87)

(following Conner and Ginsburgpthe court may enter a money judgment for the amount of the

illegal proceeds regardless of whether defendant retained the proceeds)pUnited States v. Navarro-

Ordas, 770 F.2d p5p, p6p(11th Cir. 1p85) (court may enter ppersonal money judgmentpagainst

the defendant for the amount of the illegally obtained proceeds)pUnited States v. Voigt, 8pF.3d

1050, 1084, 1088 (3d Cir. 1pp6) (the Government is entitled to a personal money judgment epual

to the amount of money involved in the money laundering offense)pUnited States v. Holland, 160

F.3d 377, 380 (7th Cir. 1pp8) (defendant ordered to pay judgment epual to value of property

concealed from bankruptcy court and subsepuently laundered)pUnited States v. Corrado, 227 F.3d

543 (6th Cir. 2000) (Corrado I) (remanding case to the district court to enter money judgment for

the amount derived from a RpCO offense)pUnited States v. Saccoccia, 823 F. Supp. pp4, 1006

(D.R.p. 1pp3) (money judgment for the amount laundered, p136 million, entered against each

defendant), aff’d, 58 F.3d 754 (1st Cir. 1pp5)pUnited States v. Sokolow, 1pp5 p L 11307pat p1

(E.D. Pa. 1pp5) (because money is fungible, the Government need not receive the identical money

involved in the money laundering offense so long as the amount involved is known), aff’d, 81 F.3d

3p7 (3d Cir. 1pp6)pUnited States v. Cleveland, 1pp7 p L 537707 at p11 (E.D. La. 1pp7) (the

Government is entitled to a money judgment epual to the amount of money that defendant

laundered in money laundering case)pUnited States v. Stewart, 1pp8 pL 720063 (E.D. Pa. 1pp8)

(court enters money judgment for paggregate sum of all money laundering counts for which

defendant was convictedp), aff’d as modified, 185 F.3d 112 (3d Cir. 1ppp)pUnited States v. Henry,




                                                4

     Case 6:17-cr-03142-BCW
        Case                 Document
             6:17-cr-03142-BCW        24-119 Filed
                                Document      Filed08/14/19
                                                    03/09/18 Page
                                                              Page108
                                                                   4 ofof6113                        108
       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 109 of 113



850 F. Supp. 681, 683 (M.D. Tenn. 1pp4) (court enters money judgment for p1p1,206, which was

the amount of Medicare fraud proceeds defendant was convicted of laundering), aff’d, 64 F.3d

664, 1995 WL 478635 (6th Cir. 1995) (Table); United States v. Delco Wire and Cable Co., Inc.,

772 F. Supp. 1511 (E.D. Pa. 1991) (criminal forfeiture is “like a money judgment that runs against

the defendant until satisfied in full”; judgment entered for $10 million, which was the amount of

the racketeering proceeds).

       8.      Once the Order of Forfeiture is entered, the Government may move at any time,

pursuant to Rule 32.2(e)(1)(B), to amend the Order to forfeit specific property of the defendant,

having a value up to the amount of the money judgment, as substitute assets. See United States v.

Candelaria-Silva, 166 F.3d 19 (1st Cir. 1999) (once the Government has obtained a money

judgment, it may forfeit defendant’s real property in partial satisfaction of that judgment); United

States v. Baker, 227 F.3d 955 (7th Cir. 2000) (same); United States v. Numisgroup Intl. Corp, 169

F. Supp. 2d 133 (E.D.N.Y. 2001) (Rule 32.2(e) authorizes forfeiture of substitute assets to satisfy

a money judgment, including a judgment based on the value of the missing proceeds and the value

of the missing facilitating property); United States v. Harrison, 2001 WL 803695 (N.D. Ill. 2001)

(entry of money judgment as part of preliminary order of forfeiture gives Government opportunity

later to satisfy the judgment by seeking forfeiture of substitute assets; Rule 32.2(e)); United States

v. Davis, 177 F. Supp.2d 470 (E.D. Va. 2001) (if property cannot be forfeited as directly traceable

to the offense, it can be forfeited as a substitute asset and used to satisfy the money judgment).

       9.      In accordance with the provisions of 21 U.S.C. § 853(p) and Rule 32.2(b)(3) of the

Federal Rules of Criminal Procedure, the United States requests that it be permitted to undertake

whatever discovery is necessary to identify, locate, or dispose of property subject to forfeiture, or




                                                  5

     Case 6:17-cr-03142-BCW
        Case                 Document
             6:17-cr-03142-BCW        24-119 Filed
                                Document      Filed08/14/19
                                                    03/09/18 Page
                                                              Page109
                                                                   5 ofof6113                            109
       Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 110 of 113



substitute assets for such property.

       WpEREFORE, the United States respectfully requests that this Court enter an order

directing a money judgment in the amount of $973,807.28.

                                             Respectfully submitted,

                                             TIp OTpY p. GpRRISON
                                             United States pttorney


                                       By     s Steven . o l enric
                                             STEVEN p . p OpLpENRICp
                                             pssistant United States pttorney
                                             901 St. Louis, Suite 500
                                             Springfield, p O 65806p2512
                                             Telephonep(417) 831p4406




                                 CERTIFICATE OF SERVICE

       I hereby certify that on p arch 1, 2018, the foregoing motion was electronically filed with
the Clerk of the Court using the Cp pECF system, for electronic delivery to all counsel of record.




                                              s Steven . o l enric
                                             STEVEN p . p OpLpENRICp
                                             pssistant United States pttorney




                                                6

     Case 6:17-cr-03142-BCW
        Case                 Document
             6:17-cr-03142-BCW        24-119 Filed
                                Document      Filed08/14/19
                                                    03/09/18 Page
                                                              Page110
                                                                   6 ofof6113                        110
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 111 of 113



                                         
                   ,17+(81,7('67$7(6',675,&7&2857)257+(
                           :(67(51',675,&72)0,66285,
                                6287+(51',9,6,21

    81,7('67$7(62)$0(5,&$                        
                                                     
                       3ODLQWLII                    
             Y                                      &DVH1R&56%&:
    
    '21$/'$1'5(:-21(6
    
                       'HIHQGDQW

                                 25'(52))25)(,785(

       7KLVPDWWHULVEHIRUHWKH&RXUWRQWKH0RWLRQRIWKH8QLWHG6WDWHVIRUD3UHOLPLQDU\2UGHU

RI)RUIHLWXUH

        :+(5($6RQ'HFHPEHUWKHGHIHQGDQW'RQDOG$QGUHZ-RQHVHQWHUHGLQWRD

SOHDDJUHHPHQWZLWKWKH8QLWHG6WDWHVLQZKLFKKHDGPLWWHGWKHDOOHJDWLRQVRIIRUIHLWXUHDQGDJUHHG

WRDPRQH\MXGJPHQWLQWKHDPRXQWRI

       :+(5($6WKH8QLWHG6WDWHVKDVILOHGDPRWLRQIRUDQRUGHURIIRUIHLWXUHZKLFKZRXOG

FRQVLVWRIDSHUVRQDOPRQH\MXGJPHQWDJDLQVWWKHGHIHQGDQWLQWKHDPRXQWRI7KH

&RXUWZLOORUDOO\DQQRXQFHWKHPRQH\MXGJPHQWDPRXQWDWWKHWLPHRIVHQWHQFLQJDQGZLOOLQFOXGH

WKHDPRXQWLQWKH-XGJPHQWDQG&RPPLWPHQW2UGHUDQG

       :+(5($6 5XOH  F   SURYLGHV WKDW ³QR DQFLOODU\ SURFHHGLQJ LV UHTXLUHG WR WKH

H[WHQWWKDWWKHIRUIHLWXUHFRQVLVWVRIDPRQH\MXGJPHQW´

       12:7+(5()25(,7,6+(5(%< 25'(5(' $'-8'*(' $1' '(&5((' WKDW

WKHGHIHQGDQWVKDOOIRUIHLWWRWKH8QLWHG6WDWHVDVXPLQWKHDPRXQWRISXUVXDQWWR

86& D  & DQG86&

       ,7,6)857+(525'(5('WKDWWKH8QLWHG6WDWHV'LVWULFW&RXUWVKDOOUHWDLQMXULVGLFWLRQ



                                                  

       Case 6:17-cr-03142-BCW
          Case                 Document
               6:17-cr-03142-BCW        24-120 Filed
                                  Document      Filed08/14/19
                                                      03/13/18 Page
                                                                Page111
                                                                     1 ofof2113                         111
        Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 112 of 113



LQWKHFDVHIRUWKHSXUSRVHRIHQIRUFLQJWKLV2UGHUDQG

       ,7,6)857+(525'(5('WKDWSXUVXDQWWR5XOH E  D WKLV2UGHURI)RUIHLWXUH

VKDOO EHFRPH ILQDO DV WR WKH GHIHQGDQW DW WKH WLPH RI VHQWHQFLQJ >RU EHIRUH VHQWHQFLQJ LI WKH

GHIHQGDQWFRQVHQWV@DQGVKDOOEHPDGHSDUWRIWKHVHQWHQFHDQGLQFOXGHGLQWKHMXGJPHQWDQG

       ,7,6)857+(525'(5('WKDWSXUVXDQWWR86& S DQG5XOH E  WKH

8QLWHG 6WDWHV PD\ XQGHUWDNH ZKDWHYHU GLVFRYHU\ LV QHFHVVDU\ WR LGHQWLI\ ORFDWH RU GLVSRVH RI

SURSHUW\VXEMHFWWRIRUIHLWXUHRUVXEVWLWXWHDVVHWVIRUVXFKSURSHUW\DQG

       ,7,6)857+(525'(5('WKDWWKH8QLWHG6WDWHVPD\DWDQ\WLPHPRYHSXUVXDQWWR

5XOH H WRDPHQGWKLV2UGHURI)RUIHLWXUHWRVXEVWLWXWHSURSHUW\KDYLQJDYDOXHQRWWRH[FHHG

WRVDWLVI\WKHPRQH\MXGJPHQWLQZKROHRULQSDUWDQG

6225'(5('

'DWHG0DUFK



                                                   V%ULDQ&:LPHVBBBBBBBBBBBBBBB
                                                   %5,$1&:,0(6
                                                   81,7('67$7(6',675,&7-8'*(




                                       
                                        
      Case 6:17-cr-03142-BCW
         Case                 Document
              6:17-cr-03142-BCW        24-120 Filed
                                 Document      Filed08/14/19
                                                     03/13/18 Page
                                                               Page112
                                                                    2 ofof2113                                   112
 Case 2:19-cr-00462-MMB Document 1 Filed 08/14/19 Page 113 of 113




    8-9-19




Case Case
     6:17-cr-03142-BCW    Document
          6:17-cr-03142-BCW        24-1
                             Document 23 Filed
                                          Filed08/14/19
                                                08/12/19 Page
                                                         Page 1113
                                                                of 1of 113   113
